 In the Matter of RICHTER'S BAKERYandBAKERY AND CONFECTIONERYWORKER s' INTERNATIONAL UNION OF AMERICA, LOCAL No. 418Case No. C-2282.-Decided December 09, 1942Jurisdiction:baking industry.Unfair LaborPracticesInterference,' Restraint, and Coercion:questioning employees concerning theirattitude toward unions and union membership ; urging, persuading, and warn-ing employees to refrain from aiding, becoming, or remaining members of theunion ; threatening employees with 'discharge or other reprisals for aiding'the union or union members ; keeping under surveillance the activities and ameeting and meeting place of the union and its employees ; attending ,a unionmeeting and advising employees that they did not have to join a , union toadjust their differences ; referring to representatives of the union as out-siders ; telling employees that the respondent would never meet with theunion or its representatives-strike found to have-been caused and prolongedby employer's unfair labor practices although it was immediately provokedby the respondent's refusal to bargain at a time when the union did notrepresent a majority of the employees in the appropriate unit.Discrimination:refusal to reinstate unfair labor practice strikers; discharge ofnon-union supervisory employee for failure to support employer in anti-union.campaign ; charges of, dismissed as to one employee.Collective Bargaining:majority established by signing application blanks-re-fusal to bargain collectively by: refusing to meet with duly designated repre-sentative of employees.Remedial Orders:upon request to bargain collectively; reinstatement and backpay awarded.Unit Appropriatefor Collective Bargaining:all employees in the, production,maintenance, and wrapping departments, exclusive of clerical' and supervisoryemployees.DECISIONANDORDEROn July 30, 1942, the Trial Examiner 'issued his Intermediate Re-port in the above-entitled proceeding, finding-that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and that it take cer-tain affirmative action as set forth in the copy of the Intermediate Re-port annexed hereto.Thereafter, the respondent filed exceptions tothe Intermediate Report.46 N. L. R. B., No. 58.447 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the hearing, on motion of counsel for the Board and overthe respondent's objection, the Trial Examiner permitted amendmentof the complaint to allege the discriminatory discharge by the respond-ent of Adolph Demmer, its shop foreman, on or about March 23, 1942.The respondent then moved for a mistrial on the ground -that the Trial 'Examinerwas biased and prejudiced, requested 10 days in which toamend its answer,and twice moved for' a. continuance of the hearing.The motions were denied by the Trial Examiner, although the hearingwas thereafter adjourned from May 1 to May 7, 1942. The Boardhas considered the record and finds that there is no evidence of biasor prejudice on the part of the Trial Examiner and ,that the respond-ent was given ample time in which to amend its answer and prepareits defense.The Board has considered all the rulings made 'by theTrial Examiner at the hearing and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.The Board has considered the, Intermediate Report, the respondent'sexceptionsthereto, and the entire record in the case,-and hereby adoptsthe findings, conclusions; and recommendations of the Trial Examiner,with the exceptions and additions noted below.1.The Trial Examiner has found that the strike which began onAugust 2, 1941, was caused by the unfair- labor practices of the re-spondent.It appears that the strike was immediately provoked bythe respondent's, refusal on August 2 to recognize and bargain withthe Union.This refusal was not an unfair labor practice, since theUnion did not then represent a majority of the respondent's employeesin the appropriate unit.Nevertheless, it is clear from the record asa whole, and we find, that the Union's request for recognition and acontract was but a manifestation of the employees' reaction to therespondent's anti-union activities during and prior to the meeting ofAugust 2, 1941.These activities, beginning in March 1941, and cul-minating in the interference with the August 2 union meeting by Su-perintendent Otto Richter, Manager Perry, Sales Manager Peel, andWilliam Richter, led the employees to fear that they would be dis-charged for having joined the Union unless the Union obtained rec-ognition and a contract from the respondent.Thus, Simmons, theunion representative, testified that the employees told him "that theywere afraid to go back to work without they had some kind of anarrangement or an agreement with the employer that 'he would-signa contract"; Hicks, one of the strikers, testified that "we didn't thinkwe had a chance to work if we did go back".; and Terrell, anotherstriker, testified that "they [the employees] got to talking amongstthemselves and said Mr. Otto would fire us if we went'back iii there;he would fireus one at atime."Other strikers testified to the sameeffect. 'Under the circumstances, it is clear that the respondent's un- RICHTER'S BAKERY449fair labor practiceswere the motivating cause of the strike.As theCourt said in theRepublic Steel Corporationcase:1."The union con-tract in sucha case as thisbecomes merely the symbol of the employ-er's acceptanceof theunion.If the contract is refused, we cannotsay that therefusalis the cause of the ensuing strike, even thoughdoubtlessits acceptancewould have averted it.The -causes of thestrikeremainthe unfair labor practices which the employer by his re-fusal of theproffered covenant of peace indicates that he will con-tinue."We therefore find, as did the TrialExaminer,that the strikewhichwas calledon August2 was causedby the unfair labor practicesof the respondent.,2.The Trial Examiner has found that all employees in the produc-tion,maintenance,and wrapping departments of the respondent's SanAntonio plant, exclusive of clerical and supervisory employees, con-stitute a unit appropriate for the purposes of collective bargaining.Nevertheless, he did not exclude from the unit Foremen Dunlap andSchuman and Forelady Gabitsch, although their supervisory capacitywas not denied.We find that Dunlap, Schuman, and Gabitsch are-supervisory employees and therefore are not within the appropriateunit.23.The Trial Examiner has found that, on August 6, 1941, and at alltimes thereafter; the respondent refused to bargain collectively withthe Union.On August 2 and 3, 1941, when the Union requested ameeting-with the respondent for bargaining purposes, it did not repre-sent a majority of the employees in the appropriate unit.The Unionachieved majority representation on August5 or 6.,Simmons, theunion representative, testified without contradiction, and we find, thathe attempted to telephoneHermanRichter, the respondent's presidentand generalmanager, "practically every day" after their conversationon August 3, but that on each occasion the person who answered thetelephone for the respondent, after learning his name, said that Richterwas not in.This testimony indicates, as the Trial Examiner hasfound, that after August 3 the respondent avoided the Union's at-IRepublicSteel Corporation,et at. v.N. L. R B.,107 F.(2d) 472(C. C A. 3),modifiedin other respects, 311 U. S. 7, enf'g as mod.,Matter of RepublicSteelCorporationandSteel Workers Organizing Committee,9N. L R.B. 219Cf.N. L R. B. v Stackpole CarbonCo, 105 F. (2d) 167 (C C A 3), eeit den 308 U S 005, enf'g as mod,Matter of StackpoleCarbon CompanyandUnited'Electrical&RadioWorkers of America,Local'No. 502, 6N. L. R B. 171;N. L. R. B. v. Remington Rand, Inc,94 F. (2d) 862 (C. C. A. 2), cert. den.304 U. S. 576 and 585, enf'g as mod.,Matter of Remington Rand, InoandRemington RandJoint Protective Board of the District Council Office Equipment Wei kers,2 N. L R. B 626.2 The names of Dunlap, Schuman,and Gabitsch appear on a list of the respondent's em-ployees which was introduced in evidence.Although this list was originally offered withthe stipulation that it was a list of employees in the.appropriate unit,the stipulationwas later withdrawn. Solcher, the respondent's general auditor, who had prepared thelist, testified that it represented a transcript of the respondent's pay roll for the last weekbefore the strike and that it contained only the names of employees in the appropriate unit;he was not specifically asked whether any of them were supervisory employees.504086-43-vol 41--29 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtempts to arrange a meeting. In any event, the record shows that onor about August- 15, Father Murphy, as the representative of Arch-bishop Lucey, whose intercession had been requested by, the Union,tried to arrange a conference between the respondent-and the Union.At this time Herman Richter for the respondent refused to meet withthe Union.We therefore find that, on or about-August 15, 1941, andthereafter, the respondent refused to bargain with, the Union.4.The Trial Examiner has found that the respondent, by discharg-ing Adolph. Demmer, its shop foreman, .on March 23, 1942, discrim-inated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union.The respondent excepts tothis finding in part because Demmer, at the time of his discharge,was neither' a member of nor eligible to membership in the Unionand was not within the appropriate unit.These considerations donot excuse the respondent's discriminatory conduct.As we havefrequently held, discrimination to discourage union membership isno less a violation of Section 8 (3) of the Act when it is directedagainst a non-union employee or one who is ineligible to membershipin the union involved.The discriminatory discharge of a supervi-sory employee because he refuses to aid his employer in restrainingemployees from joining a union itself discourages union membershipamong other employees, and thus falls within the prohibition of theAct.The respondent did not discharge Demmer for the purposeof maintaining the neutrality required of it in matters relating tothe self-organization of its employees.On the contrary, the re-spondent, had consistently interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed by the Act,and we are convinced by the record that its underlying reason fordischarging Demmer was his failure to "stick by" the respondent inits campaign against the Union.3Under the circumstances, the dis-charge of Demmer was discriminatory, within the meaning of theAct.-5.The Trial Examiner has recommended that the respondent offertoAdolph Demmer and to the employees whose names appear inAppendix A, attached to the Intermediate Report, immediate andfull reinstatement to their former or substantially equivalent posi-'tions, without prejudice to their seniority and other rights and priv-ileges, dismissing if necessary all employees hired since August 2,1941, in the manner set forth in the section entitled "The remedy" inthe Intermediate Report.It appears, however, that Ray EdwardCf.N. L. R. B V. Skinner & Kennedy Stationery Company,113 F. (2d) 667 (C C A. 5),enf'gMatter of Skinner and Kennedy Stationery Companyand StLouis Printing Pressmen'sUnion No 6, Inc, StLouisTypographical Union No 8, Bookbinders' Untion'No 18, FranklinAssociation No. 43,and Bindery Women's Union,No 55, all members of the Allied PrintingTrades Council,13 N. L.R. B. 1186. ,RICHTER'S BAKERY451Terrell,whose name appears in Appendix A to the IntermediateReport, joined the United States Navy during January 1942. Inaccordance with our practice, we shall order the respondent, uporn_application byrRay Edward Terrell within forty (40) days after his-discharge from the armed forces of the United States, to offer himfull reinstatement to his former or substantially equivalent position,,without prejudice to his seniority or other rights and privileges. Aveshall also order the respondent to make Terrell whole for any loss ofpay he may have suffered or may suffer by reason of the respondent'sdiscrimination against him, by payment to him of a sum of moneyequal to the amount which he normally would have earned as wagesduring the period from the date of the respondent's discriminationagainst him to the date'of his induction into the United States Navy,and during the period from a date five (5) days after Terrell's timelyapplication for reinstatement, as provided above, to the date of theoffer of reinstatement by the respondent, less his net earnings 4 dur-ing those periods.5ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Richter's Bakery, San An-tonio, Texas, and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Bakery, and Confec-tioneryWorkers' International Union of America, Local No. 478, asthe exclusive representative of all the employees in the production,maintenance, and wrapping departments of the respondent's SanAntonio, Texas, plant, exclusive of clerical and supervisory employees;(b)Discouragingmembership in Bakery and ConfectioneryWorkers' International Union of America, Local No. 478, or anyother labor organization of its employees, by discharging or refus-ing to reinstate any of its employees or in any other manner discrim-4By "net earnings"ismeantearningsless expenses,such as for transportation, room, andboard,incurred by an employee in connection with obtaining work and working elsewherethan for the respondent,which wouldnot have been incurredbut for hisunlawful dischargeand the consequent necessity of hisseekingemployment elsewhere.SeeMatterof CrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumberand Sawmill Workers Union,Local2590, 8 N. L R B. 440Monies receivedfor work per-formed upon Federal, State,county,municipal,or other work-relief projects shall be con-sidered as earningsSeeRepublic Steel Corporationv.N. L RB , 311 U ,S. 7.G Thefact that Terrell may,under our Order, become entitled to additional back payfollowing histimely application for reinstatement upon his discharge from the armed forcesof the UnitedStates shall not affect the respondent's obligationto pay himimmediatelywhateveramount is due him for the period fromthe dateof his discriminatory discharge tothe date of his induction into the armed forces.Matter of The AmericanLaundry MachineryCompanyandUnited Electi ical,RadiodMachine Workers of America -(CIO),45 N L.ItB 355, 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD'inting in regard to their hire and tenure of employment or any termor condition of employment;,(c)In any other manner interfering with, restraining, or coerc-ing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Bakery and Confec-tioneryWorkers' International Union of America, Local No. 478, asthe exclusive representative of all the employees in. the production,Antonio, Texas, plant, exclusive of clerical and supervisory em-ployees, in respect to rates of pay, wages, hours of employment, orother conditions of employment;I'(b)Offer to Adolph Demmer and to the employees whose namesappear in Appendix A attached hereto immediate and full reinstate-ment to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges, dismissingif necessary,all employees hired since August 2, 1941, in the mannerset forth in the, section of the Intermediate Report entitled"Theremedy," and place the employees whose names appear in AppendixA attached hereto for whom employment is not immediately, availableupon a preferential list in the manner set forth in said section of theIntermediate Report and thereafter, in said manner, offer thememployment as it becomes available;(c)Make whole Adolph Demmer and the employees whose namesappear in ,Appendix A attached hereto for any loss of pay they mayhave suffered by reason of the respondent's discrimination againstthem, by payment to each of them of a sum of money equal to theamount which he normally would have earned as wages during theperiod from the date ' of the discrimination against him to the` dateential list, less his net earnings during such period;'(d)Upon application by Ray Edward Terrell within forty (40)days after his discharge from the armed forces of the United States,offer him immediate and full reinstatement to his. former or a sub=stantially equivalent position, without prejudice to his seniority orother rights and privileges;(e)Make whole Ray Edward Terrell for any loss of pay he may'have suffered or may suffer by reason of the respondent's discrimina-tion ,against him, by payment to'him of a sum of money equal'to the, RICHTER'S BAKERY453amount which he normally would have earned as wages during theperiod from the date of the respondent's discrimination against himto the, date of his induction into the United States Navy and duringthe period from a date five (5) days after Terrell's timely applicationfor reinstatement, if any, to the date of the offer, of reinstatement bythe respondent, less his net earnings during those periods;(f)Post immediately in conspicuous places throughout its SanAntonio, Texas, plant, and maintain for a period of at least sixty' (60)consecutive days from the date of posting, notices to its employeesstating: (1) ;that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), and(c) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), and (e) of thisOrder; and (3) that the respondent's employees are free to becomeor remain members of Bakery and Confectionery Workers' Interna-tional Union of America, Local No. 478, and that the respondent willnot discriminate against any employee because of,membership in oractivity on behalf of that organization;(g)Notify the Regional Director for the Sixteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.AND IT IS FURTHERORDEREDthat the allegations Of the complaint asto E. J. Hartfield be, and they hereby are, dismissed.APPENDIX AIsabel SeberaEugene W. CummingsFelix A. I(usenbergerWalter HartfieldWarren FerrellFred D. RogersWillie Spencer WareArthur HartfieldMabel BurrellWillard D. HicksPaul TangumaGilbert GarzaClifton JacksonAgnes Mary JoinetzFloydHartfieldINTERMEDIATE REPORTMr Bliss Daffais,for the Board.Mr. Theo F.'Weiss, of San Antonio, for the respondent.Mr. John Simmons, ,ofSpringfield,Missouri,for the Union.STATEMENT OF THE CASEUpon an amended charge,duly filed by Bakery and Confectionery Workers'InternationalUnion of America,Local No. 478,herein called the Union, theNational Labor Relations Board, herein called the Board,by the RegionalDirector for the Sixteenth Region(Ft.Worth, Texas),issued its complaint, dated 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 30, 1942, against Richter's Bakery, herein called the respondent; allegingthat the respondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1), (3) and (5) andSection 2 (6) and (7) of the National-Labor Relations Act, 40 Stat. 449, herein-called the Act.Copies of the complaint and the accompanying notice setting the,hearing for April 13 were duly served upon the respondent and the Union. -On April 4, 1942; the respondent filed its answer and also a motion to strikeand dismiss, on the grounds that the respondent's business is intrastate and hasno substantial relation to commerce, within the meaning of the Act, and thatthe Board accordingly does not have jurisdictionOn'April 6 and 8, the RegionalDirector issued aid duly served upon the respondent and the Union orders post-poning the date of hearing to April 27.On April 14, the Regional Director issued.and duly served upon the Union and the respondent an amended complaint. OnApril 22, the respondent filed its amended answer to the amended complaint.On April 27. at the opening of the hearing, a second amended complaint was filed.iOn April 28, the respondent filed its second amended an-wer.With iespect to the unfair labor practices, the second amended complaint, asamended at the hearing, alleged in substance: (1) that from about March 7, 1941,the respondent by its officers and agents urged, persuaded, and warned itsemployees to refrain from aiding, becoming, or remaining members of the Union ;threatened said employees with discharge or,other reprisals if they aided the,Union or members thereof,, kept under surveillance the activities, meetings, andmeeting places of the Unlbn and its employees ; questioned its employees concern-ing their attitudes toward labor organizations; attended a labor union meeting-and advised its employees that they did not have to join a union to adjust theirdifferences. referring to the union representatives as outsiders; refused to leavethe meeting when requested to do so ; made threatening gestures after havingbeen ejected from the union hall; and told its employees that the respondentwould never meet with the Union or its representatives; (2) that on or aboutAugust 6, 1941, and at all times thereafter, the respondent refused to bargain,collectively with the Union, although the Union had been at all times since aboutAugust 5, 1941,'the duly designated representative of a majority of the respond-ent's employees in an appropriate unit; (3) that about August 3, 1941, the Unioncalled a strike because of the respondent's acts of interference and that the saidstrike was prolonged until about December 16 by such acts and by the respondent'srefusal to bargain; that about December 16, 1941.`the employees of the respondentterminated the strike and that on or about that date 23 named employees madeapplication for reinstatement to their former positions; (4) that the respondentrefused to reinstate the 23 named employees because each had joined and assistedthe Union and had gone on strike; (5) and that about March 23, 1942, therespondent discharged its shop foreman, Adolph Demmer, and thereafter refusedto reemploy him because Demmer encouraged. aided, and assisted the Unionand because he encouraged, aided, and assisted the employees in their concertedactivitiesThe complaint also alleged that the business of the respondenttogether with that of three other named baking companies which were alleged to berelated, affiliated, or subsidiary corporations, constitutes one single integratedenterprise, having in the main common officers, directors, stockholders, andemployees, and that each is dependent upon the other in the successful and normaloperation of its business.The respondent's second amended answer, -as amended 'at the hearing, deniedthe material allegations of the complaint as to the unfair labor practices and setup certain affirmative defenses which are considered- subsequently herein.Thesecond amended answer also averred that the respondent's operations are intra- .RICHTER'S BAKERY455state and outside the jurisdiction of the Board and further averred that-whilethe four corporations have some officers and stockholders in common and thereis some cooperation among them, such corporations are separate, are independ-ently operated, and all do their business exclusively in Texas.Pursuant to notice, a hearing was held from April 27 to May 1, 1942, inclusive,and on May 7 and 8, at San Antonio, Texas, before the undersigned, Earl 'S Boll-man, the Trial Examiner duly designated by the Chief Trial Examiner. TheBoard and the respondent were represented by counsel and the Union by a rep-resentative.All participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing uponthe issues was afforded all parties.At the commencement of the hearing, rulingwas reserved on the respondent's motion of April 4 to strike and dismiss; themotion was subsequently denied.Other motions by the respondent to dismissbecause of lack of jurisdiction and for other reasons were denied.A motion bythe respondent to declare a mistrial was deniedA motion by the Board wasgranted to dismiss the allegations of the complaint as to discriminatory refusalto reinstate 6 of the 23 individuals named therein'Over objection by the re-spondent, motions were granted to conform the complaint to the proof with re-spect to such matters as dates and the spelling of names. The parties wereafforded, but waived, opportunity to argue orally before the undersigned.Nobriefs have been received by the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI1HE BUSINESS OF THE RESPONDENTThe respondent, Richter's Bakery, is a Texas corporation engaged in the maim-facture, sale and distribution of bread, rolls, and buns, at its plant in San Antonio,TexasItwas incorporated in 1930, taking over a business which had been inoperation approximately 50 yearsThe stock ownership of the respondent isequally divided among five members of the Richter family, four brothers andtheir mother,' all of whom have their offices at the-respondent's plant.Herman(H. J ) Richter is president and general manager of the respondent, Gus (G V.)Richter and Henry (II L ) Richter are vice presidents, and Rudolph (R , W.)Richter is secretary-treasurer.The our Richter brothers are equal owners oftwo other Texas corporations engaged in the manufacture, sale and distributionof bread, rolls, and sweet goods.The first of these is Richter's Baking Company,herein called the Corpus Bakery, the plant of which is located at Corpus Christi,Texas.Rudolph Richter is its president; the other three brothers hold the otheroffices.The other corporation is the Austin Baking Company, herein called theAustin Bakery, the plant of which is located at Austin, Texas.Gus Richter isits president; the other three brothers hold the other offices.The Colonial CakeCompany, herein called Colonial, is a Texas corporation which manufactures,sells and distributes cakes and sweet goods 2 at its plant in San Antonio.Henry1 The six individuals as to whom the complaint was dismissed are, Pedro Fuentes, Ene-nifencio Suarez, Quentin Aycock, Thomas Sarro, Jose Morales, and Gregorio Pineda.Thereisno evidence that Morales ever went on strike, although he did sign an application formembership in the Union. , As to the other five, thereis noevidence that they were em-p:dyed by the respondent at the time of the strike or ever joined the Union.2 The business operated by the respondent was founded by William Richter, the father ofthe "four boys" and was the first of the bakeries to be owned by the Richters.3The sweet goods, such as cinnamon rolls,sold by'the respondent are secured fromColonial. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichter is president'of Colonial, one of the other brothers is its secretary-treas-urer, and the four brothers and their mother equally own 80 percent of that cor-poration's stock.The remaining 20 percent is owned by D. T. Perry, who isColonial's vice president and general manager.From all of the evidence the undersigned is convinced and finds that'the re-spondent, the Corpus Bakery, the Austin Bakery, and Colonial, herein collec-tively called the Richter concerns, are so closely affiliated as to constitute onesingle integrated enterprise. - There are very few meetings of the corporationsas such, Gus Richter testifying that there had been no meeting of Colonial"lately" and that he could not "remember" when the last meeting of the AustinBakery, of which he is,president, was held.From the stock ownership, the loca-tion of their respective offices at the respondent's plant, and the record as awhole, it is clear that corporate control is' largely a matter of informal discussionamong the four Richter brothers.4According to Rudolph Richter, as a rule thefour brothers consult together in formulating policies for the Richter concernsPersonnel is shifted from plant to plant upon occasionsFor instance, duringthe strike at the respondent's plant, discussed below, the ,Forbrothers decidedto bring in some-employees from the Corpus Bakery. -Also, the record revealsseveral shifts among the various plants of specialized, skilled, and managerialpersonnel.-For the most part, purchasing and, accounting for the Richter concerns arecentralized at offices located at the respondent's plant. 'Almost all majormaterials are purchased in carload lots.Milk and sugar are shipped in carloadlots, a given car of milk or sugar making three stops, in Austin, San Antonio,,and Corpus Christi, respectively, where the consignments to the respectiveRichter concerns are delivered. In the case of other products such as flourand lard, carload consignments are sent directly to the respective plants.Allof the milk used by Colonial is sold to it by the respondents The. respondentsells small items upon occasions to both the Austin Bakery and the CorpusBakery e One individual, Charles R. Solcher, whose office is at the respondent'splant, serves as general auditor for each of the Richter concerns and superviseslocal offices which bill,customers.The general bookkeeping system for all fourplants and the invoices of purchases and supplies are kept in the generalaccounting office at the respondent's plant.For the period beginning March, 1941, and ending with the last of February,1942, the total value of the raw materials used by the respondent was$236,96818.During this period, 25 38 percent of raw materials used came fromsources outside of the State of Texas.The value of the flour used, coming fromoutside of the State of Texas during this period, was $22,03140; of the milk,$13,621.24; of the shortening, $4,56699; of the sugar, $8,385.14; of the paper,$5,124 92; and of the miscellaneous raw materials, $6,420.44;During the aboveperiod, there were 103 different purchases made by the respondent from com-panies in 11 different states from New York to California.' At the time of the*At one point Henry Richter testified as follows :We don't have many stockholders meetings except what the law requires . . .Weall know each other and trust each other.Ordinary stuff is taken care of withoutmeetings.-IMrs Richter is now retired and her son, Henry, who lives with her, looks after her interests.5 The approximate value of this milk is about $2,500 a year.6 The sales to the Austin Bakery amount to about $1,000 annually and those to the CorpusBakery to about $1,200.The respondent also makes "accommodation sales" to the extentof about $6,000 a year to bakeries in San Antonio not associated with the Richter concerns.4 The 11 states from which purchases were received were New York, Pennsylvania, WestVirginia, Kentucky, Tennessee, Ohio, Illinois, Missouri, Kansas, Oklahoma,-and California.I RICHTER'S BAKERY457hearing, the, percentage of raw materials` coming from outside of the State ofTexas used'by the respondent had been reduced to approximately 11 or 12,percent.During the year 1941, the cost of the raw materials used by theCorpus Bakery was $133,260.24 and by the Austin Bakery, $108,342 65.Approxi-mately 25 percent of the raw materials used by the Corpus Bakery and, theAustin Bakery respectively came from outside of the State of, TexasDuringthe year 1941, the cost of the raw materials used by Colonial 'was, $250,924.12of, which between 40 and 45 percent came from outside of the State of Texas.Taken together, the Richter concerns constitute one of the largest baking organi-zations in the State of Texas.Together, their gross sales for the year 1941exceeded $1,500,000 sAlmost all of the merchandise sold by the Richter con-cerns is consumed within the State of Texas.However, from December, 1940,to November, 1941, the respondent sold bread to the Missouri-Kansas & TexasRailroad in amounts varying from a few dollars a month to $277 44 in November,1941.Such sales were terminated about the end of November,' 1941, becausethe respondent learned at that time that part of the products sold might havebeen going across a state line.Also, during the period 'from April 25 to March28, 1942, the respondent sold approximately $800 worth of day-old bread whichit delivered in its own truck to a railroad station.That bread was purchasedfor consumption by Mexican workers who were being 'taken out of the stateto work in beet fields. 'After the respondent instructed' its sales manager that itwas against the respondent's policy to sell bread which would "cross a stateline,"the respondent on March 30, 1942, received a letter from the "BeetGrower's Employment Committee, Inc.," of Saginaw, Michigan, which assuredthe respondent that only such quantities of bread would be purchased 'in thefuture as would be consumed before trains left the State of Texas oII.THE ORGANIZATIONINVOLVED-Bakery and Confectionery Workers', International Union of America, LocalNo. 478, is a labor organization affiliated with the American Federation of Labor.It admits to membership employees of the respondent.III.THEUNFAIR LABORPRACTICESA. Chronological statement of the facts.1.Developments preceding the strikeDuring February,' 1941, John P. Simmons, an international representative ofthe Union, came to San Antonio. Through an employee of another bakery in_the city who was related to a supervisory employee at Colonial, Simmons met'that supervisor, and talked with him about organizing the employees of Colonial$During 1941,the Austin Bakery's sales were approximately$235,000,the Corpus Bakery's$355,000, Colonial's $525,000, and the respondent's $530,000.The body of the above-mentioned,letter read as follows :,It has come to my attention that in connection with the day-old bread which wehave been purchasing over a period of years for consumption on labor trains en routefrom Texas to northeastern points,it,is required that such bread be consumed whilethe train is in the boundaries of the State of Texas.For your information we purchase bread at this point for only a portion of the tripand you may have my assurance that in,the future we shall purchase only such quanti-ties of this bread as-we are, sure will be consumed before the train,leaves the State ofTexas.'Day-old bread is fit for human consumption for approximately 50 hours. 458DECISIONSOF NATIONALLABOR RELATIONS BOARDand the respondent. - Simmons also talked with two or three other, employeesof Colonial about the same time.Early in March, Simmons, on two occasions,telephoned Adolph Demmer, the shop foreman of the respondent, 10 and explainedthat he was trying to organize the bakers in San Antonio and had heard thatDemmer was interested.Demmer told Simmons that organizing was, a goodidea but-a tough job.Demmer also pointed out that he had a good job as aforeman and as such was supposed to be on the side of the company ; hence hecould not take any part in organizing although he was in sympathy with theUnion.About the middle of March, Otto Richter, the respondent's superintendentand Demmer's immediate superior, called,Demmer into his office and questionedhim about the organization of the Union because he had learned that organiza-tional activities were taking place in San Antonio.When Demmer 'admittedthat the organizer had been in touch with him, Richter asked Demmer "why inthe hell" he had not told him about it.Demmer replied that he did not thinkitwas any of Richter's business.Richter asked Demmer what the organizerRichter told Demmer thatifSimmons called him again "by all means to come and tell him about it."shop to discourage union organization.Richter said that that would be bothto Demmer's benefit and to the respondent's.Demmer did not carry out thoseinstructions."-.About March 15, the Union and National Biscuit Company of San Antonio,herein called National, entered into a contract.About this time, Superin-tendent Richter called 'employee Willard Hicks into his office and said, "Here,Willard, I have a nickel an hour raise for you and I would like to have a littletalkwith you."Richter then asked Hicks what he thought of the Union.Hicks said he thought it was all right but that the Union was not botheringhim and he was satisfiedRichter then told Hicks that union representativesmight try to force him to join by waiting outside for him when he got off fromwork at night and following him home.Hicks told Richter that he did nothave any fear of anyone forcing him into the Union.During this same period Richter also talked with other employees.He calledGilbert Garza into the office and asked him what he thought about the Union.Garza replied he did not think much about itRichter said he was glad to hearthat as there was someone running around trying to get employees to join theUnionHe told Garza that someone would try to stop employees on the wayhome from work, and asked if anyone had stopped him. Garza said that noone had.Richter hold Garza that the Union would promise work and goodwages but in the long run such promises were all false. Richter had a similartalk with Felix Kusenberger whom he saw by the time clock.He told Kusen-berger that there was quite a bit of organizing going on in'Saii Antonio and that10Demmer formerly belonged to the Union and was still a member when he went to workat Richter's Bakery in 1927 as a henchman.n The findings in the above paragraph and other findings herein concerning statementsmade by Otto Richter to employees are based upon the testimony of the respective employeesspoken to by Richter. Such testimony was substantially uncontradicted and is credited bythe undersigned.Otto Richter admitted questioning Demmer because be had heard therewere union activities "in town "Richter also admitted questioning other employees becausehe wanted to know if the Union had got in touch with any of them ; that he was notInerested in having employees join ; that he told one employee that the company had notwritten for the Union to come down ; that he did not know if he told employers to ignore theUnion ; but that to the best of his knowledge he told employees that the respondent was notinterested in having them join the Union. ', RICHTER S BAKERY45.9was not in favor of union labor and he advised Kusenberger "just to ignorethem and not to pay any attention to them."Also during March, Schuman, foreman of the shipping room, according to theuncontradicted;testimony of employee Raul Tanguma,had a discussion withTanguma and another employee who worked under him. Schuman said thatorganizers were attempting to secure members but that unions would neverwin in San Antonio ; that the organizers promised good jobs and steady wages—but would never fulfill their promises ; that the Union would not do any goodand that the employees should not pay any attention to ' the `organizers.Early in April, Richter met employee Ray Terrell at the time clock and engagedhim in conversationHe asked Terrell what he thought of Hicks ; Terrell repliedthat Hicks was all right.Richter then stated that the Union "got those boys"over at National and that if the Union should "ever get one union man in aplace they will stay there until they get them all.,'Richter stated that allthe Union was after was to "grab your money" and that while they high payand low hours would be promised. the employees would pay union dues withoutgetting any benefits.Richter asked Terrell what he thought about unions andTerrell said that the best thing to do when a union started to organize was toleave the week it started and get back the week after it was finished.Richterlaughed and walked away. A few days later Richter walked up to Terrell andsaid, "Well, I am going to make' your check '$25 even this week" and handedTerrell a pay envelope with $25 in it, previously Terrell had received about $22a v eek. A week later Terrell received another raise of 5 cents an hourAccord-ing to Terrell's .uncontradieted testimony, every time anything was said aboutthe Union he received another increase.During the period March to August,1941, his pay advanced from 25 cents to 50 cents an hour.In March or April,-according to the undisputed testimony of Isabel Sebera,-Superintendent Richter called the women employees together in the plant duringworking hours, and told them that union organization was taking place in thecity; that an effort, would be made to make the respondent sign up with theUnion; and that if the employees ever quit their jobs they would never be ableto come back again because the respondent "would never go union."On July 9, 1941, the respondent moved from its old plant which it had occu-pied for many years into a new modern bakery which contained a substantialamount of new equipment of a type different from that formerly in use. Diffi-cultieswere encountered in getting the new equipment working smoothly andin breaking in employees on itDuring the first few weeks, hours worked weresubstantially longer than usual.'The respondent paid the same rate for over-time as for straight time, and the long hours led to discontent among the em-ployeesFurthermore, there were differences of opinion between Shop Foremanquired in the operation of some of the new equipment, especially an oven. Some-time before the strike, discussed below, Demmer told Richter that the-hours12For instance,,figures compiled by the respondent of the hours worked by Demmer showthat during the first three weeks after moving to the new plant Demmer'worked,respec-tively, 781/2hours, 73 hours,and 61 hours,while during the five weeks preceding the moveto the new plant Demmer's average number of hours per week had been 49During thefiveweeks following the first three weeks in the new plant,Demmer's average weekly hoursdropped to 52.The respondent's figures in this respect, showing the long hours duringthe period after the removal to the new plant,are corroborated by the testimony of Hickswho testified that after moving to the new plant, they worked such long hours that menwere quitting because they could not stand the work and they did-not "have enough help to.tun the place right." DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere too long and unless 'changed would result in labor trouble and a strike.Richter laughed at Demmer and told him that if he thought he "could run theshop better than [Richter] ... to just go ahead and try."During July, Terrell went to, Waco, Texas, where the Union was conductinga;meeting of bakery workers and there saw SimmonsTerrell 'told Simmons'that the employees of the respondent desired to organize.About the middleof July, Terrell and Hicks went to the Labor Temple in San Antonio and askedfor a representative of the Union -to organizethe respondent's employees.The,respondent continued to discourage organizational activitiesamong its em-ployees during the period under discussionThus, after'moving to the newbakery but'before the strike, Babitsch, forelady in charge of the women workers,called employee, Sebera "upstairs" and told her that she knew that Sebera'sfather was a union man 14 and that Sebera was for the Union ; that if Seberaever' leftRichter's she would never come hack; and that 'Richter's would"never'go union "On July 31, Simmons went to the respondent's plant and asked Terrell, Hicks,and Ferrell, to see him as soon as they got through work. About 2: 30 a m , 10or 11 of the respondent's employees met Simmons at a nearby lunch stand andmade arrangements for a meeting to be held the afternoon of Saturday, August 2.In accordance with arrangements, a meeting of the respondent's employees washeld at the Labor Temple on August 2. The account of the events of that after-noon which follows is based upon the testimony of nine witnesses called by theboard.iOn the sidewalk outside of the hall beforegoing intothe meeting, Wil-liamL. Richter, son of'the respondent's president, engaged in conversation withsome of the employees.He told the employees that they ought to go out andtalk the matter over with his father.According to Terrell, the employees toldRichter they could go up to the Labor Temple to talk it over.16 In the hall beforethe meeting got underway, Simmons,who-had not seen Richter before, asked himwho he was. Richter identified himself. Simmons asked him if he was inter-ested in joiningthe Union and Richter indicated that he "most certainly" was not.Simmons askedhim why he was up there and Richter stated that he had a rightto be there, and was there "in the interest of these people and the company."Thereupon, a heated and somewhat confuseddiscussion ensued inwhich Richterargued with the employees in an attempt to get them, to leave the meeting to 'goto seehis fatherYoung Richter's position was that if they had any grievances1,The above finding is made upon testimony of D,^ninier which the undersigned creditsRichter admitted that he and Demmer "had conversations quite a few times about.the longhours," but denied that "in the new plant" Demmer had told him that the employees weregoing to strike if they did not get shorter hoursDemmer placed the above conversationabout a week or two before the strike14 Sebera's father was "a union man," but not an employee of the respondentisThe nine witnesses upon analysis of whose testimony the undersigned has based thecomposite picture presented herein are Simmons, Hicks, Cummings, Terrell, Tanguma,1Garza,Kusenberger, Rogeis, and ConnallyThe respondent called no witnesses'to testify aboutwhat happened at this meetingFor, the most part,' this undisputed testimony 'is sub- .stautially consistent when consideration is given to the fact that witnesses testified aboutdifferent phases of the meeting and to the further fact that there was clearly a great dealof confusion during the meeting: In general, the undersigned in making the above findingshas given weight to such factors as inh3rent probabilities,the number of witnesses inagreement on certain matters, and the credibility of the witnesses as observed at thehearing11Terrell testified that the employees did not object to young Richter being there as hehad quit his job with the respondent and had asked Terrell to get him a job` somewhereelse.Also,Cummings testified that Richter said a member of the organization had askedhim to come to the meeting.From Terrell's testimony it appears that Clarence McCord,'wholater left the meeting,was the employee who had invited Richter to attend. RICHTER'S i BAKERY461to straighten out, they could go directly to Herman Richter, whom they had knownfor years, and that-they did not have to rely on outside organizers whom theyscarcely knew.Finally Simmons told Richter he would have to leave the hall ifhe was not interested in going along with the organization and that he could notinterfereWhen it was insisted that he leave, Richter left, announcing that hewould return.Another individual, who had been with Richter and did not leavewith him, was. then asked to identify himself.Upon stating that he was afriend of the Richter family, this individual was also required to leave theiheeting.11About 10 minutes after he left, \Villiam Richter returned with Superintendent-Otto Richter, Perry, manager of Colonial, and B. A -Peel, the respondent's sales.manager.Upon entering the room, Superintendent Richter said, "I believe Iknow some of these faces that are here."He then went from employee to em-ployee urging each one individually to walk out of the meeting and go with him.During the course of these personal, conversations, Superintendent Richter ,toldCummings, "You haven't been here very long with me . . . I have helped you allI know the conditions aren't the best . . We are trying to,get together onthe long hours that we are putting in : . . You know the shop is torn up and thecondition it is in and everything . . . You shouldn't have walked out and left uslike this.He then assured Cummings that he should have received a raisewhich he had not, and that he had a raise coming.'While Superintendent Richter was discussing the matter with the employeesindividually,William Richter was attempting to address the meeting.Duringhis statement to the group, young Richter said in part: "Mr. Simmons and Mr.Connally 18,may be smooth talkers.This is their business to get membership,but why should you have confidence in what they say, when, you have workedHerman, andyou are doing wrong by not going down, there and straighteningthismatter out yourselves instead of having outsiders to come in." SimmonscalledWilliam Richter to order and told him he would have to leave as the meet-ing was no place for any intimidation on the part of "the employer against theworkers in their effort to organize."About this time Superintendent Otto Richter came to the front of the roomand addressed the meeting.He asked the employees to "wait and talk it overwith the old man." 20 Superintendent Richter said that he was sure that Her-man Richter would better conditions and he wanted the boys to come away fromthe meeting and go out to Herman Richter's where they could work the problemout themselves without the Union.At this point both William Richter and OttoRichter were ordered to leave.They were accompanied by Perry, Peel, andemployee McCordDuring the foregoing events, Peel and Perry acted largelyas observers, making at most only a few whispered remarks to some employees.Those who left the meeting room, according to Conally, remained outside inthe hall trying to keep men from coming in to the meeting room by telling themthat "they were going to lose their jobs." Conally went out into the hall and11 It is not clear from the record whether that individual was a relative or a friend of theRichter family. It is evident, however, that the person referred to was not, ClarenceMcCord, the employee who later left with the Richters.18J.W Connally, secretary-treasuier and assistant business representative of the BusOperators' Union, was assisting Simmons at the meeting and had been talking with theemployees before the meeting started.19The respondent's president is referred to as Mr. Herman by various witnesses""The old man" -was Herman Richter, who had been ill.At the timeof the meeting hehad been out of the hospital for only a short time. It is evident from the recoid as awhole that he is the managing genius of the four Richter companies. -462DE'CISION'S OF NATIONAL LABOR RELATIONS BOARDtold the group to leave the buildingThey did, but upon leaving they went toa place about a hundred feet away where they stood for the rest of the after-noon, looking toward the hall from tinge to time.After- the group had left the hall, the meeting continued.Thirteen of therespondent's employees who were present joined the Union and took the obliga-tion.'After discussing the situation, the respondent's employees at the meetingdecided that since the respondent knew who they were they would not return towork unless the respondent recognized the Union and entered into negotiationsfor a contract.-Simmons thereupon left the meeting and telephonedHermanRichter."He toldRichter that the production department had organized and that as a representativeof the Union, he wanted to meet with Richter for the purpose of negotiating acontract.Richter said he did not see any reason for having such a meeting andthat "he had been able to get along with his own employees for years without anyhelp from outside and that he thought he could continue to do so." Simmonsasked if Richter would meet with him and Richter replied that he did not haveanything to discuss with Simmons and that he did not care to discuss the Union,at, all.Simmons told Richter under the circumstances "the boys probablywouldn't be back to work Sunday."Richter indicated that the matter was up tothem and that they would have to make up their own minds, but that be did nothave anything to discuss with Simmons.Upon returning to the meeting room, Simmons reported his conversation tothe several employees who. were waiting for him.He told them that they had!been refused the privilege of bargaining with'their employer and that they couldrefuse to go to work Sunday and "strike for recognition." The group -decidedthat since Superintendent Richter knew those who were interested in the Unionthey would not have "a chance to go back to Richter's now -without being fired."Accordingly they decided to go on strike.2.The strike and the developments thereafter'Superintendent Richter andWilliam Richter were both outside the LaborTemple when the meeting of 'August 2 terminated. Superintendent Richtertalked to at least one employee, Truman Fields, as he left the meeting.About 8: 30 o'clock on the same evening, William Dunlap, the respondent's ovenforeman, came to employee Tanguma's home and told him that SuperintendentRichter had sent him to get Tanguma to come back to work. Tanguma ,toldDunlap that he would not go back to work "until they signed a contract."Dunlap21A fourteenth employee, James Campbell, remained for the meeting, but did not join'because he was leaving the respondent's bmploy.Documentary evidence was introduced asto the designations of 11 of the 13 individuals who joined on August 2. The 2 individualsfor whom such documentary evidence was not presented were Terry Cook and WilliamMcBee.n The findings in the above paragraph concerning the telephone conversation betweenSimmons and Herman Richter are based upon testimony of Simmons which the undersignedcredits.Herman Richter, who was in the hospital at the time of the hearing, did not testify.However, Simmons' testimony was corroborated by two Richter brothers who did testify.Rudolph Richter testified that Herman Richter told him of such a telephone conversation inwhich, in effect,Simmonstold Herman Richter that he wanted to come out and discuss acontract or the men would not return to work, and that Herman Richter told Simmons thathe would be "glad to meet with our employees" but that he did not know Simmons andwould have nothing whatsoever to do with him and would not meet with him.HenryRichter testified that in a telephone conversation Simmons told'Herman Richter,accord-ing to Herman's version, that if the respondent did not sign a contract,the employees weregoing to strike and that Herman Richter told Simmons that he "guessed they would have.to strike"and that he did not "know who Mr Simmons was or anything about it." RICHTER'S BAKERY463told Tanguma that he was just a fool;that he did not know what he was doing ;that "as long as there was a Richter living there wouldn't ever be a union"; and.that he would bet "his car there would never be a union." Tanguma did notreturn to work.On Sunday morning, August 3, the strikers started picketing the respondent'splant.On that day and the following two days, a substantial number of ad-ditional employees signed up with the Union.About mid-afternoon on August3,while some of the strikers were securing the application of Jose Morales,one of several strike-breakers brought by the respondent from the CorpusBakery, the respondent's sales manager,Peel, and the general auditor,Solcher,were standing close by.Peel remarked,"Let him go ahead and sign it.Wecan-replace them as soon as they go out."After signing the application blank,Morales"returned to work in the plant.On August 3, Simmons again telephoned Herman Richter. Richter statedthat he was still of the opinion expressed the day before and that he did notcare to discuss anything.Richter stated that he could not recognize the Unionbecause it was one of those things that did not fit in with his line of businessin San Antonio.The foregoing conversationof August3was the last con-versation Simmons had with Herman Richter although he attempted to get intouch with Richter almost daily thereafter for several days.Herman Richterdid not raise any question as to the Union'smajority or as to the appropriateunit on"either August 2 or 3.On Monday,August 4, Solcher saw employee Jackson at the home of one ,ofthe other colored employees.Solcher asked why Jackson did not come to work,and Jackson asked if there was not "something going on over there." Solcherreplied that there was,but that would not prevent Jackson coming to work.Jackson said,"Well, I don't want to come back to work because I am afraidto work at a place like that."Solcher then offered to bring Jackson to workand take him home. Jackson replied,"Well, I would rather not because Iwould rather wait until it is all settled,and then if you need me, why, then Iwill come back to work." 23According to undenied testimony of Kusenberger,which the undersignedcredits, a few days after,the strike began,William Richter engaged Kusen-berger in conversation onl the picket line.Richter asked Kusenberger why hewas on strike.Kusenberger replied that'Richter ought to know because hehad quit work two weeks before the strikers did. Richter replied that hisquitting did not have anything to do with the strike.Iusenberger indicatedthat there was probably some reason that he did not like working in the plant.William Richter then said that Herman Richter was willing to treat the strikersright if they would come back to work. Kusenberger asked why,ifhe waswilling to do so, he would not put it down on paper.William Richter,repliedthat Herman Richter did not believe in doing business that way and that therespondent "wouldn't go union:"There is considerable additional evidence that during the first few weeksof the strike the respondent attempted'to get individual strikers to return towork.Superintendent Richter testifiedthat he spoketo employees on the picketline, and while he said he did not remember asking them to come back to work,The above finding is made upon the testimony of Clifton Jackson. It is evident froniSolcher's testimony that be had several conversations of like type with colored employeesshortly after the strike started.Several colored employees testified that they said thatthey had not come to work because they were afraid.However, they all testified that no,threats were-made to them by anyone connected with the Union. Furthermore, there isno evidence that any employee at any time repudiated the union application which he hadsigned. 464DE'C'ISIONS OF NATIONAL LABOR RELATIONS BOARDhe did not deny that he did. About two weeks after the strike started,Solcher saw Tanguma on the picket line and attempted to persuade him to re-turn.He told Tanguma that Herman Richter would fix things up and work-ing conditions would be all right and that he knew Otto Richter had nothandled things very well.Tanguma asked how Solcher knew that HermanRichter would keep his word and Solcher replied that he was the type of manwho would keep his word. During this period, Peel told Terrell that thestrikers were doing wrong.Shortly after the strike commenced, wage increases were given in, the plant.At that time Shop Foreman Demmer received an increase of $2.50 per week.According to the testimony of Otto Richter, at the time he gave Demmer theincrease, he told Demmer that if he would put forth greater effort, he woulduse his influence to secure an additional increase for him.According to Dem-mer's account, it was Herman Richter who first told him that he would get araise of $2.50 a week. Later, when Otto Richter paid him, according to Demmer,he told him, "Demmer, I am going to try to get you two and a half more if youstick by me."The evidence shows that during the strike, Demmer continued tobe friendly with leaders of the strike.He had customarily taken Terrell homefrom work and during the strike he continued to see Terrell and Hicks frequently,receiving them socially in his home.He played golf on several occasions withKusenberger.At the hearing, Otto Richter testified that he knew that Demmerwas friendly with Terrell and Kusenberger and that he did not know of anyother supervisor who was friendly with either of those two; individuals."Terrell and Hicks were leaders in organizing the TJnion and in conducting thestrike.Demmer's friendship for Terrell and Hicks continued not only afterOtto Richter's request in March that Demmer talk to every one of the menin the shop to discourage union organization, but also during the strike whenthe respondent was making every effort to break it. In view of the situation atthe respondent's plant and the record as a whole, the undersigned creditsDemmer's version of the incident and is convinced that, the phrase, "if you stickby me," was intended to inform Demmer that any further wage increase wasconditioned upon his siding with the respondent against the Union. Yet Demmercontinued to be friendly with the strikers, took no part in the respondent'scampaign to break the strike, and told some of the strikers personally that hewished them well.22Demmer did not receive any additional increase in wages.Shortly before the middle of August, after having repeatedly attempted toget in touch with Herman Richter without success, Simmons went to ArchbishopLucey in San Antonio about the situation.Through the intercession of theArchbishop, Herman Richter consented to talk wit'_i Father Leo V. Murphy, whomthe Archbishop designated to handle the situation.About August 15, FatherMurphy had a conference at the respondent's office with the four Richterbrothers.He stated that his mission from the Archbishop was to try to makearrangements for a conference between the respondent and the Union. At firstHerman Richter would not make any reply. Father Murphy then asked him ifhe did not think from the moral viewpoint it was within the province of theArchbishop to try to bring about such a conference.Herman Richter admittedthat it was.Father Murphy then asked "a categorical question" as to whetherthe respondent would meet with the Union and Herman Richter "categorically24At one point in his testimony Otto Richter stated concerning the friendship of Demmerand Terrell, "They were cordial with each other at the plant."25As testified by Hicks, Terrell and Hicks saw Demmer once or twice a week during thestrike, usually at Demmer's home or at a "drive-in."On one such occasion, Demmer toldHicks to "keep pitching" and said, "I hope you all tome out all right."t RICHTER'S BAKERY465answered 'no.' "Father Murphy testified, that he did not recall any questionbeing, raised during the conference as to the right of the Union to represent theemployees.Afterwards a report was made by Father Murphy both to theArchbishop and to the Union concerning the foregoing conferences.On the basis of the uncontradicted and mutually corroborative testimony ofTerrell and Hicks the undersigned finds that, about the last of August, HermanRichter told Terrell and Hicks who were then carrying picket signs that he hatedto see them walking in front of the bakery at a time when they should be working ;that it was not doing any good ; and that he thought they ought to get together.Richter said he did not know whether their jobs were still open, but if they wouldput in applications, they could go back to work.Terrell told Richter that hewould not go back to work until the. respondent recognized the Union.Richtersaid that a man in his position could not afford to recognize the Union ; thatnobody was going to tell him how to run his business; that he was running hisown business; and that he would talk with his employees any time but wouldnot talk with Simmons or any officials of the Union.Richter also said that hehad been sick in the hospital and did not know of the conditions which existed inthe shop prior to the strike.About a month after the strike started, H. J. Hoppstetter became the respond-ent's superintendent.Prior to the strike he had been working at Colonial butthe day the strike started he had been transferred to the respondent's plantto help out.6During the month of September, Otto Richter assisted Hoppstetterin taking over his duties as superintendent.About October 1, Otto Richter wastransferred by Herman Richter to the Corpus Bakery as its general manager.Otto Richter's new position was a promotion both in pay and in responsibility.Hence, the undersigned does not credit the explanation given by Otto Richterand Hoppstetter to the effect that the former was relieved, of his responsibilityas the respondent's superintendent because he had failed for a period of time todischarge Demmer for inefficiency.A few weeks after Hoppstetter became superintendent, Herman Richter calledDemmer to his office where Gus Richter was also present and said that he wasgiving Demmer a two weeks' vacation.He also said that it seemed that Demmerand Hoppstetter could not get along together.Richter then told Demmer thathe wanted him to get the Union out of his system. Demmer replied that he didnot have the Union really in his system.Herman Richter repeated his statementand said that Demmer knew how it was when a union got a foothold in a busi-ness, that they would "practically want to run it in no time."He told Demmerthat when his vacation was over he wanted him to come in to see him beforereturning to work.27Two weeks later Demmer returned to see Herman Richter who laughed andshook hands with him.Hoppstetter then came in and the three went intothe production office where they talked together.According to Demmer'sversion of the conversation, Richter asked him if he thought he could get along^ That Hoppstetter did not consider his going from Colonial to the respondent a changein employer is shown byhistestimony that he had had only two employers in his life, theother employer "prior to coming to Richter's" being a Pennsylvania corporation.27The foregoing account is based on testimony of Demmer which the undersigned credits.Gus Richter did not specifically deny Deminer's testimony.He testified rather that the strikewas not mentioned and that Herman Richter told Demmer that he thought the strain ofworking in the new plant was getting on his nerves and a rest would do him goodGusRichter also testified that Herman Richter was in the hospital at the time of the hearingThe respondent did not request any adjournment to enable it to produce Herman Richter,when he recovered, nor was the respondent able to state when he might be available totestify.504086-43-vol 46-30 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Hoppstetter and he replied that he "hardly knew the man to not get alongwith him " Richter then indicated again that Demmer was to get the Union outof his system and Hoppstettersaidthat he also thought that that was a goodidea.Hoppstetter testified that Demmer said he felt well and the -vacation wasjust what he needed; that he wanted to get back to work and do a good job.'According to Hoppstetter, he then told Demmer that he wanted him to cooperateand that Herman Richter had also said that he wanted Demmer to cooperateand get along with Hoppstetter.Hoppstetter denied that anything was said onthat occasion about the strike or the Union or that he knew that Demmer favoredthe Union or sympathized with the strikers. Because of the respondent's clearpolicy of discouraging union organization, and from the record as a whole, thefrom his vacation both Richter and Hoppstetter told Demmer to get the Unionout of his system.About a month after he returned from his vacation,Demmer asked HermanRichter if he had had any complaints from Hoppstetter about his cooperation. -'Richter said that he had not and laughed and added, "No news 'is good news."Hoppstetter testified that for two or three weeks after his vacation, Demmer dida "very good job," but that later his work became unsatisfactory and that he didnot perform the -duties of a- foreman in a bakery.According to Hoppstetter,"it was just a gathering up" of a number of things which led.to the decision, dis-cussed below, to displace Demmer._Picketing. continued regularly until about November 1.Thereafter Terrelland Hicks continued to picket intermittently until about December 1.Byabout the middle of December, the Union stopped circulating leaflets, andalmost all of the striking employees had secured employment elsewhere or hadreturned to work for the respondent."Early in December, at a strike meeting, it was decided to send a committeeto talk with the respondent.The committee was composed of Terrell, Hicks,5ebera, and Matthew Rehm, secretary of Local No. 478.28On December 6,the foregoing committee met at the -respondent's office with Herman Richter andtwo of the Richter brothers.The meeting concerned itself primarily with thereturn of the strikers to work and the respondent's willingness to deal withthe Union.The committee showed Richter a contract and pointed out instanceswhere the respondent was paying more than the Union was asking. ' Richter2s Five who had joined the Union had returned to work in the respondent's plant.Thefirst to return was Truman Fields,to whom Superintendent Richter had spoken as he leftthe meeting on August 2; Fields had returned to work on August 7. Neva Lee Miller hadreturned to work on August 8 and Howard Johnson' on August 11. Orville Simfnank hadreturned to work on September 17.None of the four strikers above set forth. were namedin the complaint as among those discriminated against.However,E. J Haitfield, whoreturned on November 9, was so named.According to the uncontradicted testimony ofHartfield, early in December an employee came to see him and told him that WilliamRichter wanted him to come back to work and that they were paying lots more at theplantHartfield telephoned Richter who asked him to come to the plant.Richter tookHartfield to see Superintendent Hoppstetter who offered Hartfield $16 a week ; he had beenreceiving $14 a week for a 48-hour weckHartfield said that be was making $65 a monthworking for the government and wanted to "sleep over it "When he returned he asked formore money. ' Hoppstetter finally agreed to pay him $17 a week for 44 hours with straighttime for overtime workAfter returning to work on November 9, Hartfield continued towork until shortly before the hearing when he quit because "the men got to hollering" athim and he did not like it.Hartfield did not have another position at the time he quit^ The findings concerning the several meetings with the respondent during the month ofDecember are based upon uncontradicted testimony of Terrell which the undersignedbelieves.On the whole Terrell was a highly credible witness.Rehm was not an employee,of the respondent.-1 RICHTER'S BAKERY467agreed to take the contract and "look at it." The committee made it clearthat all of the strikers,regardless,of whether they had jobs elsewhere,desiredto be but back to work in a group.$0 The respondent would not agree to soreinstate them.The committee informed the respondent that all of the strikerswere then working except Terrell and Hicks.On December 16, Simmons wrote Herman Richter as follows :This is to inform you that I am given the authority to make applicationfor reemployment of all your former employees who joined the Bakery Work-ers Union,Local No. 478,San Antonio,Texas, and who struck and left theirjobs on August 2nd,1941,and the following week.,It has-been reportedby those whoare still out on strike at your plantthat theyhave been contactedprivatelyand individually by representativesof your Company,who offered individual reemployment.This has not beenacceptedon the part of each individual who was made this offer becausethey were of the opinion that suchofferwas made only to break up theirorganization;therefore,by the authorityvested in me by all of the strikers.as a group,I am making application for all such employeesto return towork on their former jobs as a group and later will expect your Companyto bargainwiththe Union for wages,hours, and working conditions, as weare privileged to do according to the termsof the NationalLabor RelationsAct.Please let me know immediatelywhether ornot you will accept our prop-osition.Your silence or neglect to answer this request willbe deemed bythe Union as a refusal of this offer.You may replyto me directly,c/o TheBlue Bonnet Hotel, SanAntonia, Texas, or to MatthewRehm, Secretary ofthe Bakeryand Confectionery Workers Union, Local No. 478,303 Delaware,San Antonio,Texas.IOn December 18, the respondent,over the signature of its president, wroteRehm at the address given above as follows:,'When you,along with Mr. Hicks and Mr. Terrell,were in my office onDecember 6th, all of you stated that all of the employees who quit workhere in August had either returned to work here or had obtained permanentemployment, elsewhere except Hicks and Terrell. If Hicks and Terrell,wishto go back-to work, please ask them to come in and see me, and I will beglad to consider their applications.On December 20, following'the receipt of the respondent's letter of December18, the committee,composed of Terrell,Sebera, Hicks,and Rehm, went to seeHerman Richter who was not in when the committee first called.33 Later thatday, after Rehm, who had other business to attend to, had left the group, Terrell,Hicks,,and Sebera saw,Richter.Herman Richter said he understood that onlyTerrell and Hicks were still unemployed and that they could make applicationif they wished ; that the plant was fully staffed ; but that if they applied he wouldcall them as soon as he could use them. Terrell and Hicks stated that theydid not wish to make application for themselves alone. The committee took the'O Concerning the understanding which the committee gave the respondent,Terrell testifiedthat nothing was said which would lead the respondent to think that"one or two of uswould go back at a time." Terrell also testified that the position of the strikers had alwaysbeen that none would return"unless all of us went back, regardless of whether we hadjobs or not"I.31Terrell's testimony concerning the meeting of December 20 is,corroborated by the testi-mony of Hicks,which is in substantial agreementwiththat of Terrell. 468DECISIONS OF NATION'AL' LABOR RELATIONS BOARDiposition that they were making application for the "whole group that went onstrike" and that they all wanted to go back 'to work together.Richter main-tained that their places were already filled and that he could not discharge em-was all they had to talk about and left.,About December 22, a union meeting was held in which a discussion took placeabout what had occurred during the committee's talk with Richter. It was theredecided that the Union wanted all of its members to be working and that Seberaand Terrell, who were then'the only ones not'working should make applicationto the respondent.A 'few days later, Rehni and Terrell called at the plant andsaw Herman Richter. Sebera, who was busy at the time,' did not accompanythem.Richter called in Hoppstetter and told him to take the applications.Hoppstetter then asked what kind of work the two applicants could do and whatpositions they desired.He took Terrell's address and' S'ebera's phone numberand indicated that lie would call them.Neither ever received' a call.Afterwaiting for about a month and being unable to find work anywhere else, Terrelljoined the Navy i2'On Monday, March 23, 1942, according to Hoppstetter, he complained to HermaiiRichter that something would have to be done about Dem'mer's work and'Richterreplied, "For heaven's sake, let's get rid of that -man.Let's get rid of himtoday.tions,Hoppstetter called Demmer into his office and informed him that therespondent would like to have his resignation'as of the end of the week. Onthe basis of the testimony of Demmer and Hoppstetter, the undersigned finds that'the following then took place.Demmei asked Hoppstetter if he was finallyhaving his way. in getting him out of the plant.Hoppstetter denied that "per-sonalities" entered into the matter or that he had"had anything to do with it.Demmer then said, "I would like to know a good excuse, after being with thecompany fifteen years, why they want my resignation.','Hoppstetter replied,"`Well, 'as,you know, the young man in coming back."" The foregoing was theonly explanation Hoppstetter made.Demmer then indicated that he preferrednot to finish out the week.He thereafter received his pay and left the plant.The following morning, Demmer returned to the plant to see Herman Richter.He saw Rudolph Richter instead,` and asked for a letter of recommendation.Rudolph Richter replied that he would gladly give him one, and thereuponfurnished Demmer with two letters, one of which read as'follows :To WHOM IT MAY CONCERN :Shop Foreman in our Production Department.He is very capable, willing,and very thorough in this work. Any, courtesy shown him will be greatlyappreciated.,Very truly yours,RICHTER'S BAKERY,By R. W. RICHTER.asAt the hearing, Sebera who had joined the Union on August 5 testified that she hadstated publicly tbat she' would never go back to work at the respondent's unless "theywpuld go union" and that that was still her position. It should be noted, as is found above,that it was Sebera who had been told shortly before the strike by Forelady Gabitsch thatif she,ever left Richter's 'she could never,come back because Richter's would never' go unionAt the hearing Hoppstetter testified that business bad picked up about 25 or 30 percent inthe previous 4 or 5 weeks and that the respondent then was looking for additional help.3The young man referred to was William Richter who was returning at the end of theweek after attending a ten-weeks'course in a baking school. RICHTER'S BAKERY469On April 1, Demmer filed a claim for unemployment insurance benefits statingthat he had been "laid-off," and giving as the explanation that Herman ' Richter'sson had completed a course in a bakers' school and was apparently preparedto take over his work. Thereafter, on about April 11, Demmer gave Simmonsa signed application for,niembership in the Union.Demmer had filled out thatapplication the preceding December, the examining physician having attestedthe physical examination on December 8, 1941..-The amended charge herein was filed by the Union on March 27, 1942."Prior to filing the charge, Simmons wrote the respondent on March 24 enclosinga copy of his letter of December 16, 1941, and stating that no answer had beenreceived.After asserting that 'lie considered the respondent's silence an indica-tion that the respondent still refused to recognize the Union , and meet. withits representatives, Simmons wrote as follows in the last two paragraphs ofthe March 24 letter :Since my letter of December 16th to you. offering to call off the strikeand return such'strikers to their former positions. there has been a numberof these strikers that have been dislocated up to present.However, I amsure that if you would yet consider the reemployment of all such strikers,I can see that a good majority are returned to 'their former jobs; therefore,I am again applying for these workers to return to work in your plantthat have not already returned to work through their individual defeatby your Company.If you care to consider my proposition please answer my letter c/o TheBakery Workers Union, Local 478, Labor Temple, San Antonio, Texas, notlater than Saturday, March 28If I do not hear from you' soon withreference to this letter, I will take it for granted as I had my formerletter to you as of' December 16, 1941, that you refuse to recognize theUnion and that you refuse to even discuss Union terms with meOn March 30, the day the original complaint in the instant matter wasissued, counsel for the respondent wrote Simmons as follows:We have been asked by Richter's Bakery to reply to your letter ofMarch 24, 1942, and to point out to you that your letter is at variancewith the,facts in a number of particularsFor one thing, our clientsreplied to your letter of December 16, 1941, on December 18, 1941.They further state that you have at no time offered any evidence thatyou represent a majority of their employees.They always have beenwilling and are now willing to bargain collectively with any,organizationwhich demonstrates that it represents a majority of their employees. If you.,have any evidence to submit, we are,authorized to receive it.Our clients were informed by your representatives that practically all ofthe men who quit work at their plant in August have either returned to workthere or have obtained permanent employment elsewhere. -They further saythat it was made clear to your representatives that they were glad to considerthe application of anyone who had not obtained permanent employment.You, of course, would readily appreciate how impractical it would be toput an indeterminate number of employees to work overnight. If you willhave those strikers who wish to return to their former jobs make formalapplication at the plant, our clients will be glad to give them every con-sideratiori.faeThe original charge was filed on October 28, 1941, and alleged violations of Section 8(1) and (5).- 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimmons never replied to the above letter which was the first occasion' upon'which any question had beenraised asto the Union's majority.B. Conclusions as to the unfairlabor practices1.Interference,restraint,and coercion-From the facts found above, it is clear that from the inception of organizational'activities by the Union, the respondent, by various activities on the part of anumber of officials and supervisory employees, flagrantly and persistently soughtto prevent its employees from exercising their right of self-organization acIn its second amended answer, the respondent in substance alleged that those-who attended the meeting of August 2 with William Richter did so to protect him'from physical 'violence.No evidence to that effect was produced.The respond-ent also alleged that William Richter was an "ordinary production employee"who had a right to attend that meeting.William Richter did not testify. Inview of Solcher's uncertainty as to the status of young Richter during the period'just before the strike and the testimony of Terrell and Kusenberger relatedabove showing that Richter had stopped working about two weeks before thestrike, the undersigned finds that William Richter was not an ordinary production,employee of the respondent on August 2.However, it appears from Terrell'stestimony that no objection was made to William Richter's going to:the, meetingon that date.Accordingly no finding is made herein that his activities prior to.his first leaving that meeting constituted unfair labor practices by the respondent.However, from the record as a whole,. it is clear that from the time William,Richter returned to the meeting of August 2 with Superintendent Richter, Peeland Perry, that he was actingin'-the interest of the respondent and with itsknowledge and approval.Hence the participation of William Richter in themeeting of August 2-after his return, the acts of Otto Richter at that meeting,and the presence of Peel and Perry are found to constitute unfair labor practiceschargeable to the respondent.The undersigned finds that by questioning its employees concerning theirrespective attitudes toward unions, and becoming members of labor organizations;by urging, persuading, and warning its employees to refrain from aiding, becom-ing or remaining members of the Union ; by threatening its employees with dis-charge or other reprisals if they aided the Union or members thereof ; by keepingtinder surveillance the activities and a meeting and meeting place of the Unionand its employees ; by attending a labor union meeting and advising its employeesthat they did not have to join a union to adjust their differences: by referringto representatives of the Union as outsiders; and by telling its employees thatthe respondent 'would never meet with the Union or its representatives, the re-spondent has interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act."I It would serve no purpose to summarize here those various activitiesIt should benoted,however, that Foremen Dunlap and Schuman and Forelady Gabitsch, each of whom isshown by the facts set out above to have participated in,the respondent's campaign, againstthe Union,all appear upon the pay roll which both the Board and the Union agree con-tained the names of the employees in the unit alleged appropriate in the complaint.'Sincethe unit alleged appropriate excludes supervisory employees and the above three were notdesignated as excluded,the undersigned has not excluded them from the unit in determiningthe Union'smajority.However, conceding the authority of the above three supervisorsnot sufficient to exclude them from the unit, the undersigned is convinced and finds that thesupervisory authority and the activities of each was such that the respondent is chargeablewith his conduct set out above,especially since such conduct was clearly in line with and,a part of the respondent's anti-union campaign.' RICHTER'S BAKERY471The undersigned also finds that the strike which was called on August 2 wascaused by theLunfair,labor practices of the respondent.2.The refusal to bargain collectivelyaThe appropriate unitThe complaint alleged that all employees in the production, maintenance, and,wrapping departments of the respondent's San Antonio plant exclusive of clericaland supervisory employees constitute a unit appropriate for the purposes of collec-tive bargaining.The respondent's position was it did not know what constitutedan appropriateunit, but that if the four Richter concerns were considered "forone purpose . . . they must be considered for all purposes."The unit sought is a form of self-organization among bakery employees fre-quently followed by the Union which has many contracts covering employees insuch units.The record shows that the employees through their own self-organs',zation have organized in such a unit.No other labor organization seeks a differ-ent unit.Nor has the Union organized any of the other Richter concerns.Fronrthe standpoint of the work performed, and the Board's policies, the inclusionsand the exclusions sought are appropriate.The undersigned finds that all of the employees in the production, maintenance,and wrapping departments of the respondent's San Antonio plant, exclusive ofclerical and supervisory employees, at all times material heroin, constitutedand that they now constitute a unit appropriate for the purposes of collectivebargaining with respect to rats of pay, wages, hours of employment, or otherconditions of employment and that said unit,assures to the employees of therespondent the full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.b.Representation by the Union of a majority in the appropriate unitAccording to the respondent's pay-roll record for, the week ending July 31, 1941,An additionalemployee n first went to work for the respondent about 2 days before the strikeThere were thus, at most, 39 employees in the appropriate unit at the beginning ofthe strike.Upon an analysis of the testimony and the documentary evidence produced atthe hearing,BB the undersigned is convinced and finds that on August 5, 1941, the88 This total of 38 includes both William Richter found hereinabove to have quit about2 weeks before the strike and James Campbell who, according to Hick's undisputed testi-mony, did not join the Union at the August 2 meeting because he was leaving the respond-ent's employ.It also includes the three supervisors discussed in footnote 35 abovearWalter Hartfield38Twenty-one unduplicated application blanks signed by,persons in the appropriate unitwere presented,for examination,at. the—bearing.Of these,18 bore dates ranging fromAugust 1 to August 5,1941.Two were undated,but credible testimony establishes that bothwere signed before August 5.The twenty-first application,that of Warren Ferrell;, boredates in October 1941.However,Fei cell testified that he joined the Union at the meetingof August 2 and signed an application on that day.His testimony is corroborated by thatof Hicks who testified that Ferrell was one of those present and that he took the obligation_at the August 2 meeting.Concerning the 21 signatures on the 21 applications examinedat the hearing,the undersigned is convinced from the testimony of persons who signedthose applications,or from the testimony of persons who shw the applications signed, thatthe signatures were genuine.The above total of 21 does not include Terry Cook or WilliamMcBee,the two employees in the appropriate unit who joined and took the obligation onAugust 2The record does not show that anyone was coerced into signing an applicationor that anyone thereafter revoked his applicationIt should also be noted that the firstof the five employees who signed applications and thereafter returned to work did not returnto work untilAugust 7.f 472DECISIONSOF NATION"AL LABOR RELATIONS BOARDUnion had been duly designated as their bargaining agent by at least 21 employeesin the appropriate unit.The undersigned finds, that on and all times after August 5. 1941,the Union wasthe duly designated representative of themajorityof the employees in the afore-said appropriate unit, and that,,by virtue of Section9 (a) of the Act,the Unionwas at all times material herein and is the exclusive representative of all of theemployees in such unit for the purpose of collective,bargaining with respect torates of pay, wages, hours of employment,or .other conditions of employment.cThe', refusal to bargainOn August 2 and 3, 1941, Herman Richter flatly refused to meet withSiminons.Richter raised no question as to the Union's. majority or the appropriate unit.Thereafter Simmons attempted almost daily to get in touch with Herman Richterbut without successFinally, about the middle of August he appealed to theArchbishop to air ange a conferenceAt a meeting with Father Murphy, theArchbishop's representative, the respondent again categorically refused to meetwith representatives of the Union.From the foregoing and the record as awhole, the undersigned concludes and finds that on August' 6,' 1941, and at alltimes thereafter, the respondent refused to bargain with the UnionThe undersigned further finds that the continuing refusal of the respondentto bargain prolonged 'the strikeNor does any subsequent developmentconstitutecollective bargaining or excuse the respondent's iefusalThe meetings had withthe union committee in December, under the conditions of this case, cannot beheld to constitute collective bargaining.While Y-Terman Richter did consent tolook at the proposed contract at the December 6 meeting,_Iie never recognized theUnion nor did he thereafter discuss the contractFurthermore, the respondent,daring December and thereafter, refused to reinstate the strikers in a body.It is clear that by this refusal to reinstate the strikers the respondentrefusedto take the initial step in remedying its previous unfair labor practices andforeclosed the -possibility of subsequent collective bargaining as was requestedin the Union's letter of December 16.'Nor can it be held that the belated request for a demonstration of majoritycontained in the latter of March 30, 1942, remedies the respondent's refusal tobargainThat this letter cannot cure the refusal is clear because the letterdid not offer reinstatement to the strikersas a group,but offered merely to give"every consideration" to those who had not obtained other "permanent employ-ment" and who made "formal application at the plant."Furthermore,- therespondent did not accept the'evidence presented at the hearing that the Unionrepresented a majority in the appropriate unit and thereupon indicate its willing-ness to recognize the Union and bargain with it. In addition, Rudolph Richtertestified at the hearing that he did not know of the respondent's, ever havingraised'the question of the Union's majority and that it was still the respondent'sposition that it would not meet withSimmons.'No representative of therespondent ever did meet with Simmons.On the,basis of the whole record and the findings hereinabove set forth, theundersigned concludes and finds that the 'respondent on August 6, 1941, and at19 From all of the evidence the undersigned infers and finds that the respondent's' attitudetoward meeting with the Union'was the same in the period between August 3 and August15 as that expressed on those dates and that on or about August 6 the respondent avoidedthe Union's attempt to ask again'for a meeting.Since the strike which began on August2'was caused by the respondent's unfair labor practices,only those employed at the beginningof the strike can be considered in determining the majority in the appropriate unit.Ashas been found above,a majority of such employees had designated the Union on or beforeAugust 5, RICHTER'S BAKERY473all times thereafter,refused to bargain collectively with the Union as theexclusive representative of its employees in an appropriate unit, and therebyinterfered with, restrained,and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.3.The refusal to reinstate the strikersAfterthe dismissal at the hearing of the allegation of discrimination as to thesix individuals whose names are set out infootnote 1 above, thesecond amendedcomplaint allegedthat therespondent,after theyhad applied for reinstatementupon the termination of the strike, discriminatorily refusedto reinstateto theirformer positions the 16 individuals whose names are set out in Appendix A and E.J.Hartfield because they joined and assistedthe Unionand engaged, in thestrike.The respondent in its second amended answer denied thatit hadrefusedreinstatementto the saidemployees and averredthat all the strikers but twohad returnedto work or obtainedpermanentemploymentelsewhere;that thosetwo had been invited to make application to return to work ; that theUnion hadnever terminatedthe strike, which wasstill in progress;that theUnion and thestriking employees were guiltyof threateningviolence and engaging in illegaland unlawfulconduct ; and that the respondentin no event could be required toreinstate any employee guilty of such conduct.The evidenceestablishesthat each of the 16 individualswhose names appearin Appendix A, and E. J. Hartfield, joined the Union on orbefore August 5 andthat eachceased reportingto work onor beforeAugust 5.Asis found herein-above, onDecember 6 a committeeof the Unionasked that the respondent rein-state all of the strikers to their formerpositions regardless of whether or notthey had obtained other employment.The respondent refused todo so.OnDecember16, the Union wrote to the respondentrequesting that the strikers bereinstated in a group and statingthat later the respondent would be expected tobargain with the Union.Thereafter,on December18, the respondentindicatedby letter thatitwas willing to consider applications from two employees whohad not obtained permanent employmentelsewhere.By about thistime all strikeactivitieshad ceased.On December20, a committeefrom the Union asked therespondentto reinstate the strikersas a group,but the respondentagain refusedto discharge employees hired duringthe strikein order to reemploy the strikers.On December20, the Unionmade no requestother than that the strikersbe rein-stated as a group.Hence on that date the Union's action constitutedan uncon-ditional application for reinstatement of the strikers and the undersigned so finds.Furthermore when the individual applications of Terrelland Sebera were shortlythereafter filedwith Superintendent Hoppstetter,the respondent did not offerthem reemployment, although Hoppstetter testified that at the time of the hear-ing the respondent was looking for additionalhelp.Terrellwas a known leaderin the Unionand Seberahad been warned that if sheleft her employment shewould'neverbe reemployed.Since the strike was caused and prolonged by the respondent's unfair laborpractices, the respondent was under an obligation, in the absence of some validcause for discharge,to reinstate the strikers to their formerpositionsupon theirapplication for such reinstatement,dismissing,if necessary,employees hired afterthe beginningof the strike.It is clear-that on December 20, in the meeting withthe committee from the Union,the respondent flatly refused to grant an unconditional request on the part of the strikers for such reinstatement.While it isimmaterialwhether the strikehad in fact been terminated,the evidence estab-lishes that at the time the request of December20 was madeand refused,strikeactivityhad ceased.By its failure and refusalto reinstate the strikersin placeI 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the employees hired during the strike because of the respondent's unwillingnessto displace such persons, the respondent established a preference of a characterwhich discourages union membership4° Furthermore, the record as a wholeestablishes that the respondent refused to reinstate the strikers because of itsdetermination to avoid dealing with the Union and to prevent the organizationof its employees.As is discussed more fully above, E. J Harifield returned to work on November9, 1941, and worked until he quit shortly before the hearing.The undersignedfinds that the evidence does not establish any discrimination in regard to Harifield.Accordingly, it will be recommended that the complaint be dismissed as tb him.At no time did the respondent specify which of the strikers it contended it couldnot be required to reinstate because of threats or unlawful conduct.There is noevidence that any threats of violence were made to get employees to join the,Union. ` The undersigned offered to receive evidence of the conviction of anystriker for unlawful conduct.The respondent offered no such evidence.Fromall of the evidence, the undersigned finds that no belief on the part of therespondent that ' any striker was unfit for reinstatement because of unlawfulconduct entered into the respondent's refusal to reinstate any striker., Nor cansuch a contention act as a bar to reinstatement.The undersigned finds that by refusing; on December 20, 1941, and thereafter, toreinstate the strikers as a' group, the respondent discriminated in regard' to thehire and tenure of employment of said employees, thereby discouraging member-ship in the Union and interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed_in Section 7 of the Act.4.The discharge of Adolph DemmerThe respondent's orally stated amendment to its answer with respect,to Demmerdenied that the termination of Demmer's employment had any connection withthe Union or the strikeOn the contrary, it averred in effect that Demmer wasdischarged for a number of reasons, among. them, his inefficiency and failure todo what was required of him for a number of years; his inability to cooperateharmhoniously with the plant superintendent; his lack of knowledge of operationsof the new machinery in the new plant; his lack of executive ability in gettingperformance out of his subordinates and in measuring up to performancd stand-ards; and an objective on the part of the respondent of having one capable manserve as assistant superintendent, thus displacing Demmer and another foremanby combining their positions, which objective the respondent had achieved.In the light of the record as a whole, the respondent's contentions as to Demmerare unconvincing. Its evidence in several respects was inconclusive and incon-sistent.None of the respondent's alleged reasons was stated to Demmer on March23 when Hoppstetter, pursuant to Herman Richter's instructions, asked Demmerto resign.On the contrary, Hopsetter told Demmer that "personalities" were notinvolved and led Demmer to believe that he was being displaced to make room forHerman Richter's son who was returning from baking school.That Demmer atfirst accepted that explanation is shown by his giving it shortly thereafter whenhe applied for unemployment insurance benefits.However, Hoppstetter testifiedthat while William Richter was working in the plant at the time of the hearing,he and Herman Richter had never discussed putting young Richter in-charge ofany part of the plant.°Matter of Rapid Roller Co . a corporationandLocal 120, United RubberIVorkers ofAmerica, afflicted with the C. I.0 , 33 N L. R B, No. 108 and cases cited therein ; enf'dRapid -Roller Company v. N. L. RB , 126 F. (2d) 452, C C. A (7th). RICHTER'S BAKERY475Otto Richter testified that he first' reached the decision that Demmer should bedisplaced as shop foreman sometime in 1940, but could not "recall any particulardate" ; that he had "no one particular reason" for reaching the decision, but thatthere were "a number of very small circumstances which would occur from timeto time" and that "it was kind of a continual building up just of very small-..instances."From an analysis of the several instances given by Otto Richter inthe light of the other evidence, the undersigned is convinced that while some weremore significantthan others, those instances were in the main the kind of "verysmall circumstances which would occur from time to time" in the normal operationof mechanical equipment 'and in the management of personnel.Since about 1934, Demmer, under the general supervision of SuperintendentRichter, had been responsible for the operation of the respondent's bakery,including both the direction of the production process and of the employeesworking thereon.For substantial periods of time when Otto Richter was at oneof the other bakeries acting as expert consultant, Demmer would carry on alonewith apparent success.Especially during Otto Richter's frequent and sometimesprolonged absences, Demmer's responsibilities required a fully rounded knowledgeof bakery operations and problems, including fermentation.The technical diffi-culties cited by Otto Richter, including the rapid fermentation of sponges uponone occasion,-about, 1939,41 even if accepted upon Richter's own version, do notconvince the undersigned that Demmer lacked essential knowledge and abilityin handlingbaking processes or that the respondent believed that he did. InconsideringDemmer's alleged lack of capacity, it should be noted 'that he firstwent to work for the respondent in 1927 as a benchman and within sig monthswas made oven foreman.He held that position until 1930 when he became ashift foreman. In 1934, he was promoted to shop foreman in which position hewas directly responsible to Superintendent Richter.Richter testified that Dem-mer had worked under him since 1931 and that he had been responsible forDemmer's promotionto shop foreman.The testimony as to Demmer's handling of employees under his supervisionwas likewise not convincingOtto Richter testified that Demmer was childishin handlingpeople and gave as an illustration 'an incident when Demmer hadtoo severely reprimanded an employeeDemmer testified that Kusenberger, thereprimanded employee, later had admitted that ' he had been wrong and hadmended his ways.Demmer thereafter became so friendly with Kusenberger thathe continued to play golf with him during the strike:There were undoubtedly occasions upon which Demmer and Otto Richterdisagreed as,isoinetrmes occurs when men share responsibility for managingproduction and employeesUpon moving to the new bakery, Demmer thoughtthere should have been more men working on one of the ovens than Richterthought necessaryEventually, after first slowing down the pace of production;the number of men Richter, thought sufficient acttrilly did handle the oven suc-cessfullyThe undersigned is not convinced that Demmer was insubordinatein the position which lie took, even though it was later shown to have been41Richter's version of the incident was in effect that Demmer consulted hun sometimeabout 1P39 upon an occasion when the sponges weie rising so rapidly in their, troughs inthe fermentation room that Demmer had delegated, an employee to degas them with a twoby four ; that the situation was ' highly unusual and very comical ; that he and Demmertried to figure it out and that he suspected impurities in the flour ; that when the flour.waschanged, the excessive fermentation stopped ; that Demmer did not know what the troublewas but had in the past changed flour when confronted with excess fermentation ; that usinga two by four was a "satisfactory" method of keeping the sponges from overflowing theirtroughs ; and that Demmer should have stopped setting sponges with the same flourSincethe situation was admittedly highly unusual, the undersigned believes that it was clearlyproper for Demmer to consult with his superior before taking any action.- 476DECISIONSOF NATIONALLABOR RELATIONS BOARDerroneous and may have been motivated in part by his sympathy for the menunder him who were restless because of the long hours which they were working.Nor does Otto Richter's testimony concerning Demmer's failure to' secure theduplicate locker keys from employees after moving into the new plant demon-strate refusal to cooperate.According to Otto Richter, Herinan' Richter repri-manded both"Demmer and himself when they were in the office together on oneoccasion for not having secured the duplicate keys and Demmer replied that hehad been too busy to attend to the matter. Otto Richter, who testified thathe previously had asked Demmer to secure the keys, thereafter attended tothe matter himself.In addition to instances related by'Otto Richter, only part of which have beendiscussed above, Hoppstetter and Solcher testified as to Demmer's behavior atthe new plant. According to Solcher, whose activities during the strike areset out above, he frequently saw Demmer during the latter's last six months atthe plant in the washroom and, on the loading platform smoking cigarettes.There was no rule against smoking. Solcher thought Demmer was in the wash-room too frequently because he saw Demmer there every time he himself visitedit.Solcher testified that he called the matter of Demmer's spending too muchtime in the washroom to Hoppstetter's attention on several occasions beginningaround September 1941.There is no evidence that. Demmer was ever repri-manded for being in the washroom too frequently, and the only explanationgiven as to why the general auditor of the Richter concerns should have beenobserving and reporting upon the conduct of the respondent's shop foreman wasSolcher'S testimony that it "might" have been his business, "as a help to theother executives," to see that everybody was on the job.records, improperly panned bread, a major "stick-up" in the proofer, loafingon the platform, and lack of cooperation.While some of Hoppstetter's andDemmer's testimony raises doubts as to the working relationship between them,the undersigned is not convinced that Demmer was willfully ,uncooperative orthat the respondent believed that he was. According to the respondent'switnesses, when Hoppstetter first started to work at the plant, he was an ordinary'employee, presumably under Demmer's, supervision.According to Hoppstetter,Demmer's attitude toward him from the first was "very reactionary" and "verymuch hostile" and he finally did not pay much attention to Demmer.Hoppstettertestified that on one occasion Demmer asked him what be was doing and wherehe worked, and`was"verycurious" about where he "came from and all about"him.Hoppstetter felt that it was none of Demmer's business because it -wasOtto Richter who had asked him to come over from, ColonialDemmer toldOtto Richter shortly after Hoppstetter came into the plant that Hoppstetterwas in the way. If Hoppstetter in fact came tolthe plant as an ordinary em-ployee, as the respondent contends, there does not appear to have been anythingimproper in Demmer's early reactions to him. In any event, the relationshipbetween Demmer and Hoppstetter was evidently satisfactory after Demmerreturned from his vacation= Furthermore, from the record as a whole, theundersigned infers and finds that under the respondent's normal procedure, ifHerman Richter had really been convinced that there was a serious clash ofpersonalities between Demmer and Hoppstetter, in the absence of some strongmotive' for desiring to rid the Richter concerns of Demmer completely, Ricliterwould have consulted with Demmer about the possibility of transferring himto one of the other bakeries.*aAs is found above,late in November,Herman Richter told Demmer that Hoppstetterhad not complained of any lack of cooperation after Demmer returned from his vacation. RICHTER'S BAKERY477As to Hoppstetter's other complaints about Demmer, his teslunony was un-convincing.Hoppstetter testified that a time clock was installed after hechecked up andfound some discrepancies between the times Demmer recordedemployees as leaving work and the times Hoppstetter actually observed themleaving.Hoppstetter did not testify as to how many or how serious the dis-crepancies were or that he ever called them to Demmer's attention.He didtestify that he never mentioned those discrepancies to Herman Richter and thatas to, their bearing on Demmer's discharge, "possibly . . . that was one of the-reasons."Again, Hoppstetter, like Otto Richter, complained that bread was improperlypanned, resulting in wedge-shaped loaves. Such wedge-shaped loaves occuroccasionally in bakeries and any of several factors may be contributing causes.Among such factors are inexperienced help, improper adjustment of the machinemolding the loaves, and "V-shaped" racks.'According to Demmer's testimony,which the undersigned credits, he did his best to avoid wedge-shaped bread,complained of inexperienced help and "V-shaped" racks, and asked in vain thatsuch racks be repaired or, replaced.A major stick-up in the proofer 44 involving some 800 pounds of dough for whichHoppstetter blamed Demmer, occurred during December 1941.Hoppstettertestified that an employee told him that he had called to Demmer's attentionthat a stick-up was developing.Upon cross-examination, Hoppstetter furthertestified that it was the divider man, McCord," who had told him about informingDemmer that a stick-up was developing.Hoppstetter admitted that it was theduty of the divider man to stop that machine without consulting his supervisorin the event a stick-up develops.From Hoppstetter's testimony on the incident,the undersigned is convinced and finds that Hoppstetter did not make anadequate investigation of the responsibility for the extent of the stick-up andthat it was McCord and not Demmer who was actually to blame for the unusuallylarge amount of dough involved."finally broke the bomb-shell."Demmer testified, in effect, that he had nottaken off more time for such things as "a couple drags off' a cigaret" than heusually had done during his fifteen years' employment and that no one had evercomplained about his taking too much time off from his work.The undersignedcredits the foregoing testimony of Demmer.The respondent also complainedthat Demmer failed to enforce a regular lunch hour and a 44-hour week. FromDemmer's testimony and the record as a whole, the undersigned is convinced andfinds that Demmer did the best he could under the conditions of limited person-nel and production schedules to give the employees a lunch hour and to keephours down as much as possible. In fact, Demmer had warned Otto Richtershortly before the strike of impending labor trouble on account of the long hoursthen being workedMoreover,Ioppstetter admitted that Demmer had co-operated in getting the hours down to around 44 during the period immediately43 Such racksslope toward the centerand causethe dough to slip to one corner of thegreased pans while thebread is risingprior to its being put in the over.44 The proofer is a device which enables the individual balls of dough to rise forseveralminutes before going to the machine which molds themSeveral factors can contiibute tostick-ups in the proofer, suchas excessive moistureand humidity or lack of sufficient dustingflour.The evidenceis undisputedthat there had been considerable difficulty with the proofereven before moving to the new plant,and it is clearthat at least part of thistdifficulty wasdue to mechanical imperfectionsin the proofer.Most of the dough involvedin a stick-upcan be salvaged and run through again."McCord was the employee who left themeeting onAugust 2 with the Richters ; thedivideris the machine from which the dough goes into the proofer. 478DECISIONSOF NATIONAL LABOR-RELATIONS BOARDbefore his separation and that after Demmer's discharge there had been a sub-stantialincreasein the number of hours being worked.From all of the evidence, and particularly Hoppstetter's testimony, the under-signed does not believe that the respondent dismissed Demmer in order to con-solidate his position and that of another supervisor into the position of assistantsuperintendent to be filled by a man more experienced and Highly trained thanDemmer.Admittedly Demmer was a practical baker who had not taken specialtraining, but so were men holding similar positions. at the Corpus bakery.Ondirect examination, Hoppstetter testified, in substance, that in a report to He-manRichter he had recommended that the positions of Demmer and Foreman Longbe combined into one position ; that the position be that of an assistantsuperin-tendent; that in his opinion Demmer did not have sufficient expert knowledge offermentation to hold such a position , that sometime in the fall of 1941, he foundone Judkins. whom he believed capable of filling the positionand displacingDemmer and Long; and that, about the middle of November he discharged Long.""On cross-examination by counsel for the Board; Hoppstetter gave the -followingtestimonyconcerningJudkins, whom he hired on November 19, 1941:Q.Had he [Judkins] had any technicaltraining at all?A. I can't answer that question.Q.Would you say, on the basis of your investigation before you hiredhim, whether or not he had had any technicaltraining?A. I'didn't look into that because I didn't think it was necessary.Q.Why didn't you?A. Because I wanted him in a foreman's capacityand Ididn't think it wasnecessary to go into that. I didn't ask him. I recall that I didn't ask himthat question whatsoever._Whatever, Demmer's faults and shortcomings may have been, i and he evi-dently had some, the undersigned is convinced, from the record as a whole, thatthey were not the real cause of his discharge, and that the respondent's letter,above-quoted, characterizing Demmer as "very capable,willing, andvery thor-ough" more nearly reflected the respondent's appraisal of his qualifications afterfifteen years of service than the testimony which the respondent produced at thehearing.Theundersignedalso believes that Herman Richter's true motive ininstructing Hoppstetter to "get rid of that man" lies outside of the defense pre-sented by the respondent.From the inception of the respondent's campaignto prevent the organizaion of its employees, Demmer failed to render the respond-ent the assistance in that campaign which it requested of himThat Demmerwas the only supervisor on friendly teens with certain of the leaders of theUnion was admittedly known to Superintendent Richter.Demmer. continued tobe openly friendly with such leaders both before and during the strike.Shortlyafter the strike started, Superintendent Richter sought to secure Demmer's co-operation by promising an additional wage increaseifDemmerwould "stick by"him.In connection with the two, weeks' vacation given Demmer in the fall,both Herman Richter and Hoppstetter urged Demmer "to get the Union out ofhis system"It is clear that the respondent feared that the Union would persist in itsorganizational activitiesas long asithad a foothold in the plant. It is alsoevident that the respondent with reason believed that Demmer sympathized withtheUnion. $ Under the conditions prevailing in, the plant, the undersigned"The respondent made no explanationof why it waited over four monthsto ask Demmerfor his resignation.' RICHTER'SBAKERY479,infers and, finds that because of his key position therein and his friendshipwith certain leaders among the employees, Demmer's failure to take part in therespondent's anti-union campaign constituted encouragement. aid, and assistanceto the Union and to the respondent's employees in their concerted - activities.Upon all of the evidence, and especially in view of the clearly established anti-union policy of the respondent, the undersigned is convinced and finds that therespondent's underlying reason for demanding Demmer's resignation was itsdistrust of Demmer because of his failure to "stick by" the, respondent in its cam-paign againstthe Union.The undersigned further finds that the respondent's request, for Demmer'sresignation on March 23, 1942, was tantamount to discharging Demmer on thatday.In accordance with the foregoing, the undersigned finds that the respondent,by discharging Adolph Demmer on March 2.3, 1942, discriminated in regard to hishire and tenure of employment, thereby discouraging membership in the Unionand interfering with, restraining,and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe undersigned finds that the activities,of the respondent described in SectionIII above,occurring in connection with the operation of the respondent describedin Section I above, have a close,intimate,and substantial relation to trade,traffic,and commerce among the several States,and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce"V.THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices,itwill be recommended that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act and torestore as nearly as possible the conditions existing prior to the commission ofthe unfair labor practices.It has been found that the respondent has refused to baigain collectively withthe Union as the exclusive representative of the majority of the employees in anappropriate unit.Itwill therefore be recommended that the respondent uponrequest bargain collectively with the Union.It has been found that the strike which began on August 2, 1941, was causedand prolonged. by the respondent's unfair labor practices and that the respondenthas discriminated against the strikers whose names are set out in Appendix A41Matter of Carpenter Baking Company,a corporation,et al,andAuto Truck DriversJoint Council,No. 50(A. F L.),29 N.L. R B. 60;N. L. R.B v. Schmidt Baking Co, 122F. (2d) 162(C. C A. 4),enf'gMatter of Schmidt Baking Co,IncandLocal 622, Bakery'Drivers and Salesmen(A. F. L ),27 N. L. R. B. 864. Therespondent contends in the instantmatter that the labor dispute discussed herein has had no effect upon commerce. It issignificant that from about the time of the dispute,the respondent has followed a policyof curtailing the interstate aspects of its businessThis is shown clearly in its terminationof sales to a railroad and in its requirement that breadsold to theBeet Growers'Employ-ment Committee,Inc. be consumed before trains leave the State of Texas.The respondenthas reduced its out-of-state purchases by appioximately 50 percent and contends that itcan confine its purchases almost entirely to the State of Texas.Presumably this curtailmentof interstate`commerce has resulted from the respondent's desire to avoid the jurisdictionof the Board.Such a policy as the respondent is following tends to dry up thestream ofcommerce'at,its source and would result, if widely practiced by those seeking to circumventthe Act,in a system of state self-sufficiencies repugnant to the free commercial relationsamong the several states provided for in the Constitution.0 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDin regard to their,hire and tenure of employment.In order to effectuate thepolicies of the Act, it will be recommended that the respondent offer such em-ployees reinstatement to their former or _ substantially equivalent positions,without prejudice to their seniority and other rights and privileges.Such rein-statement shall be effected in the following manner:all employees hired by therespondent on and after August 2, 1941, the date of the commencement of thestrike, shall; if necessary to provide employment for those to be offered reinstate-ment, be dismissed. If,' thereafter, despite such reduction in force, there is notsufficient employment available for the employees to be offered reinstatement,all available positions shall be distributed among the remaining employees, includ-ing those to be offered reinstatement, without discrimination against any em-ployees because of his 'union affiliation or activities, following such system ofseniority or other practice to such extent as hithertofore has been applied in theconduct of the respondent's business.Those employees, if any, remaining aftersuch distribution, for whom no employment is immediately available, shall beplaced upon a preferential list and offered employment to their former or substan-tially equivalent positions as such employment becomes available and beforeother persons are hired for such work, in the order determined among them bysuch system of seniority or other practiceas hasheretofore been followed bythe respondent.-It will be further recommended that the respondent make whole the strikingemployees whose names are set out in Appendix A for any loss of pay they mayhave suffered by reason of the respondent's refusal to reinstate them by paymentto each of them of a sum equal to the amount which he normally would haveearned as wages from December 20, 1941, the date of the application for rein-statement, to the date of the respondent's offer of,reinstatement or placementupon the preferential list above described,less his net earnings,48during saidperiod.-During January, 1942, Ray Edward Terrell.-joined the United States Navy.It will'be recommended that'the respondent, upon application by Terrell withinthirty (30) days after his discharge from the armed forces of the United States,offer him reinstatement to his former or a substantially equivalent positionwithout prejudice to his seniority and other rights and privileges.Itwillfurther be recommended that the respondent make Terrell whole for any lossof earnings he may.have suffered by reason of the respondent's, discriminationagainst him, by payment to him-of a sum of money equal to the amount henormally would have earned as wages during the period (1) between the dateof his discharge by the respondent and the date of his enlistment, and (2) betweena date five (5) days after Terrell's timely application for reinstatement asprovided above and the date of the respondent's offer of reinstatement;less hisnet earnings "o during those periods.fi140 By "net earnings" is meant earnings less expenses,such as for transportation, roomand board incurred by an employee in connection with obtaining work and working else-where than for the' respondent,which would not have been incurred but fdr his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,.Lumber and Sawmill Workers Union, Local 2590,8N L.R B. 440 Monies received forwork performed upon Federal,State,county,municipal,or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N. L R B,311 U S 749 Should it develop that any other employee whose name appears in Appendix A hasjoined the armed forces'of the United States, the provisions contained in this IntermediateReport applying to Terrell shall apply equally to any such individual.60 See footnote 48, above.ciSeeMatter of Federbush Co., IncandUnited Paper Workers, Local 292, affiliated withThe United Paper, Envelope and Toy Workers'International Union, C I.0,34 N. L.R. B. 539. RICHTER'S BAKERY481It has been found that the respondent has discriminated in regard to thehire and tenure of employment of Adolph Demmer. It will therefore be recom-mended that the respondent offer Demmer immediate and full reinstatement tohis former or substantially equivalent position, without prejudice to his seniorityand other rights and privileges. It will be further recommended that therespondent make whole Demmer for any loss of earnings he may have sufferedby reason of the respondent's discrimination against him, by payment to himof a sum of money equal to the amount he normally would have earned as wages,from the date of his discharge to the date of the respondent's offer of reinstate-ment, less his net earnings " during said period.At the hearing, the undersigned expressly stated that in respect to the rein-statement of the employees, the fact that they had obtained substantially equiva-lent employment would be assumed. In theFord Motor Companycase," theBoard held that the mere obtaining of substantially equivalent employment isirrelevant to considerations decisive of the question whether reinstatement effec-tuates the policies of the Act.The Board held that the decisive considerationsdo not vary from case to case, and accordingly found that it would "effectuatethe- policies of the Act to require the respondent to offer reinstatement to allindividuals ....found . . . victims of discrimination, whether or not they, or\any of them, may have obtained other regular and substantially equivalentemployment."For the reasons set forth by the Board in its decision in theabove matter, the undersigned finds that it is necessary; in order to effectuatethe purposes of the Act, that the respondent offer reinstatement to those discrimi-nated against as above indicated.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1.Bakery and Confectionery Workers' International Union of America, LocalNo. 478, is a labor organization, within the meaning of Section 2 (5) of the Act.2.All the employees in the production, maintenance, and wrapping depart-ments of the respondent's San Antonio, Texas, plant exclusive of clerical andsupervisory employees, at all times material herein constituted and now consti-tute a unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.'-3.Bakery and Confectionery Workers' International Union of America, LocalNo. 478, is and at all times since August 5, 1941, has been the exclusive represen-tative of all of the employees in the above unit, for the purposes of collectivebargaining, within the meaning of Section 9 (a) of the Act.4.By refusing on August 6, 1941, and at all times thereafter, to bargain'col-lectively with Bakery and Confectionery Workers' International Union of Amer-ica, Local No. 478, as the exclusive representative of its employees in such unit,the respondent has engaged -in and is engaging in unfair labor practices, withinthe meaning of Section 8, (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of AdolphDemmer and of the striking employees listed in Appendix A, thereby discourag-ing membership in Bakery and Confectionery Workers' International Union ofAmerica; Local No. 478, the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.12See, footnote 48,, above.53Matter of Ford Motor CompanyandInternational Union United Automoboile Workersof America,'Local Union No.249, 31 N. L. R. B., No. 170.504086=43-voi 46-31 482DECISIONS OF NATIONAL LABOR,' RELATIONS- BOARD6.By interfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section7 of the Act,the respondent has engaged inand is engaging in unfair labor practices,within the meaning of Section 8 (1) - ofthe Act.7.The aforesaid unfair labor practices are unfair labor practicesaffectingcommerce within the meaning of Section 2(6) and(7) of the Act.8.The respondent has not engaged in any unfair labor practice in regard to thehire and tenure of employment of E. J.Hartfield.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent, Richter's Bakery, its officers,agents, successors and assigns, shall:=1.Cease and desist from :(a)Refusing, to bargain collectively with Bakery and Confectionery Workers'International Union of America, Local No. 478, as the exclusive representativeof all the employees in the production, maintenance, and wrapping departmentsof the respondent's San Antonio, Texas, plant, exclusive of clerical and super-visory employees ;(b)Discouraging membership, in Bakery and Confectionery Workers' Inter-national Union of America, Local No 478, or any other labor organization ofits employees, by discharging or refusing to reinstate any of its employees orin any other manner discriminating in regard to their hire and tenure ofemployment or any terms or conditions of their employment,;(c) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self -organi zation, to form, join, orassist labor organizations, to -bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection2 Take the following affirmative -action, which the undersigned finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Bakery and Confectionery Work-ers' International Union of America, Local No. 478, as the exclusive representativeof all the employees in the production, maintenance, and wrapping departmentsof the respondent's San Antonio, Texas, plant, exclusive of clerical and super-visory employees, in respect to rates of pay, wages, hours of employment, or otherconditions of employment ;(b)Offer to Adolph Demmer and to the employees whose names appear inequivalent positions, without prejudice to their seniority and other rights andprivileges, dismissing if necessary all employees hired since August 2, 1941, inthe manner set forth in the section entitled "The remedy" above, and place theemployees whose names appear in Appendix A for whom employment is ,not:mmedi4tely available upon a preferential list in the manner set forth in saidsection, and thereafter in said manner, offer them employment as it becomesavailable ;(c)Make whole, in the manner set forth in the section entitled "The remedy"above, Adolph Demmer and the employees whose names appear in Appendix Afor any loss of pay they may have suffered or may hereafter stiffer by reason ofthe respondent's discrimination against them;(d)Post immediately in conspicuous places throughout its San Antonio, Texas,plant, and maintain fora period of at least sixty; (60) consecutive days from the(late of posting, notices to its employees stating (1) that the respondent will RICHTER'S BAKERY483not engage in the conduct from which it is recommended that it cease and desistin paragraphs 1 (a), (b), and (c) of these recommendations; (2) that the re-spondent will take the affirmative action set forth in paragraphs 2 (a), (b), and(c) of these recommendations; and (3) that the respondent's employees are freeto become or, remain members of Bakery and Confectionery Workers' Interna-tional Union of America, Local No. 478, and that the respondent will not dis-criminate against any employee because of membership in or activity on behalfof that organization ;(e)Notify the Regional Director for the Sixteenth Region in writing withintwenty (20) days from the date of the receipt of this Intermediate Report what.steps the respondent has taken to comply herewith.It is further recommended that the allegations of the complaint as to E. J_Hartfield be dismissed.It is further recommended that unless on or before twenty (20) days from thedate of the receipt of this Intermediate, Report, the respondent notifies saidRegional Director in writing that it will comply with the foregoing recommenda-tions, the National Labor Relations Board issue an order requiring the respondentto take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty (30) days from the date of the entry of the order transferring the case tothe Board, pursuant to Section 32 of Article II of said Rules and Regulations, filewith the Board, Shoreham Building, Washington, D. -C., an original and fourcopies of a statement in writing setting forth such exceptions to the IntermediateReport or to any other part of the record or proceeding (including rulings uponallmotions or objections) as he relies upon, together with the original and fourcopies of a brief in support thereof.As further provided in said Section 33,should any, party desire permission to argue orally before the Board, requesttherefor must be made in-writing to the Board within twenty (20) days after thedate of the order transferring the case to,the Board.EARL S. BNLLMAN,Dated July 30, 1942.APPENDIX AThe sixteen employees referred to herein are :Isabel SeberaEugene W. CummingsFelix A KusenbergerWalter HartfieldWarren FerrellFred D. RogersWillie Spencer WareArthur HartfieldTrial Examiner.Mabel BurrellRay Edward TerrellWilliard D. HicksRaul TangumaGilbert GarzaClifton JacksonAgnes l\tary JonietzFloyd Hartfield